Case 4:19-cv-04975-PJH Document 18-2 Filed 08/26/19 Page 1 of 112




                       Tab 5
Case 4:19-cv-04975-PJH Document 18-2 Filed 08/26/19 Page 2 of 112
Case 4:19-cv-04975-PJH Document 18-2 Filed 08/26/19 Page 3 of 112
Case 4:19-cv-04975-PJH Document 18-2 Filed 08/26/19 Page 4 of 112
Case 4:19-cv-04975-PJH Document 18-2 Filed 08/26/19 Page 5 of 112
Case 4:19-cv-04975-PJH Document 18-2 Filed 08/26/19 Page 6 of 112
Case 4:19-cv-04975-PJH Document 18-2 Filed 08/26/19 Page 7 of 112
Case 4:19-cv-04975-PJH Document 18-2 Filed 08/26/19 Page 8 of 112
Case 4:19-cv-04975-PJH Document 18-2 Filed 08/26/19 Page 9 of 112




                       Tab 6
Case 4:19-cv-04975-PJH Document 18-2 Filed 08/26/19 Page 10 of 112
Case 4:19-cv-04975-PJH Document 18-2 Filed 08/26/19 Page 11 of 112
Case 4:19-cv-04975-PJH Document 18-2 Filed 08/26/19 Page 12 of 112
Case 4:19-cv-04975-PJH Document 18-2 Filed 08/26/19 Page 13 of 112
Case 4:19-cv-04975-PJH Document 18-2 Filed 08/26/19 Page 14 of 112
Case 4:19-cv-04975-PJH Document 18-2 Filed 08/26/19 Page 15 of 112
Case 4:19-cv-04975-PJH Document 18-2 Filed 08/26/19 Page 16 of 112
Case 4:19-cv-04975-PJH Document 18-2 Filed 08/26/19 Page 17 of 112
Case 4:19-cv-04975-PJH Document 18-2 Filed 08/26/19 Page 18 of 112
Case 4:19-cv-04975-PJH Document 18-2 Filed 08/26/19 Page 19 of 112
Case 4:19-cv-04975-PJH Document 18-2 Filed 08/26/19 Page 20 of 112
Case 4:19-cv-04975-PJH Document 18-2 Filed 08/26/19 Page 21 of 112




                       Tab 7
      Case 4:19-cv-04975-PJH Document 18-2 Filed 08/26/19 Page 22 of 112



 1   XAVIER BECERRA
     Attorney General of California
 2   MICHAEL L. NEWMAN
     Senior Assistant Attorney General
 3   CHEROKEE DM MELTON
     Supervising Deputy Attorney General
 4   JENNIFER C. BONILLA
     LISA CISNEROS
 5   JULIA HARUMI MASS
     ANITA GARCIA VELASCO
 6   BRENDA AYON VERDUZCO
     ANNA RICH, State Bar No. 230195
 7   Deputy Attorneys General
        1515 Clay Street, 20th Floor
 8      P.O. Box 70550
        Oakland, CA 94612-0550
 9      Telephone: 510-879-0296
        Fax: 510-622-2270
10      E-mail: Anna.Rich@doj.ca.gov
      Attorneys for Plaintiff State of California, by and
11    through Attorney General Xavier Becerra

12
                               IN THE UNITED STATES DISTRICT COURT
13
                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
14

15
       STATE OF CALIFORNIA, DISTRICT OF                     CASE NO. 3:19-cv-04975
16     COLUMBIA, STATE OF MAINE,
       COMMONWEALTH OF                                      DECLARATION OF CHARITY DEAN IN
17     PENNSYLVANIA and STATE OF                            SUPPORT OF PLAINTIFFS’ MOTION
       OREGON,                                              FOR A PRELIMINARY INJUNCTION
18
                                              Plaintiffs,
19
             v.
20
21     U.S. DEPARTMENT OF HOMELAND
       SECURITY; KEVIN MCALEENAN, in his
22     official capacity as Acting Secretary of
       Homeland Security; U.S. CITIZENSHIP
23     AND IMMIGRATION SERVICES; and
       KENNETH T. CUCCINELLI, in his official
24     capacity as Acting Director of U.S. Citizenship
       and Immigration Services,
25
                                            Defendants.
26
27

28

              DECL. OF CHARITY DEAN IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
                                         Case No. 3:19-cv-04975
     Case 4:19-cv-04975-PJH Document 18-2 Filed 08/26/19 Page 23 of 112



 1              I, Charity Dean, declare as follows:

 2              1.   I am the Acting State Public Health Officer and Assistant Director for the California

 3   Department of Public Health (CDPH). I have served as Assistant Director since November 2018

 4   and Acting State Public Health Officer since July 2019.

 5              2.   I hold a Bachelor of Science degree in Microbiology, a Master of Public Health and

 6   Tropical Medicine degree, and a Doctor of Medicine degree. I treated patients in a Federally

 7   Qualified Health Center (FQHC) for 12 years and held the positions of Communicable Disease

 8   Controller, Tuberculosis Controller, and local Health Officer in a California county for over seven

 9   years. At the county level and now at the State level, I have overseen the coordinated public

10   health response to communicable disease outbreaks, immunization campaigns, and prevention

11   efforts.

12              3.    CDPH aims to optimize the health and wellbeing of all people in California. CDPH

13   works with local health departments, as well as public and private partners, to implement policies

14   and programs that advance public health. As part of this work, CDPH’s Center for Infectious

15   Diseases (CID) leads and supports efforts to protect the people in California against vaccine-

16   preventable diseases and assists individuals and their families with securing prompt and

17   appropriate access to healthcare, medications, and support services.

18              4.   CID includes a number of divisions, branches, and offices focused on various aspects

19   of infectious disease control and prevention. The Division of Communicable Disease Control

20   works to promptly identify, prevent, and control infectious diseases that pose a threat to public

21   health. The Office of Refugee Health helps newly arrived refugees, asylees, and other eligible

22   immigrants stay healthy and achieve self-sufficiency by providing comprehensive health

23   assessments and time-limited medical services. These services are supported by federal funds and

24   designed to help these specific immigrant groups achieve economic self-sufficiency as quickly as

25   possible after their arrival to the United States. The Immunization Branch administers

26   California’s Vaccines for Children Program, a program spearheaded by the federal Centers for

27   Disease Control and Prevention (CDC) that helps families stay healthy by partnering with

28   providers to offer no-cost vaccines to eligible children from birth to age 18.
                                                       1
                DECL. OF CHARITY DEAN IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
                                           Case No. 3:19-cv-04975
     Case 4:19-cv-04975-PJH Document 18-2 Filed 08/26/19 Page 24 of 112



 1           5.   Broad-based access to CDPH’s programs and services is critical to protecting the

 2   public’s health in California and achieving our State’s public health goals. When California

 3   residents do not use these programs and services as intended, or when utilization of these critical

 4   service declines, it puts the health of others—citizens and noncitizens alike—at increasing risk.

 5           6.   Vaccinations are a key example. There is significant empirical evidence

 6   demonstrating that herd immunity is vital to protecting public health. Herd immunity refers to the

 7   percentage of the population that needs to be immune to a specific infectious disease in order to

 8   make the disease’s spread from person to person unlikely. Increased vaccination rates help

 9   achieve herd immunity by ensuring that enough people are immunized to make an outbreak

10   unlikely. When herd immunity is in place, it means that even if one person gets sick, the odds of

11   the disease spreading to other people is significantly lower.

12           7.   Herd immunity not only provides direct protection to those who are vaccinated, but

13   also provides indirect protection to those who cannot be vaccinated. Those who cannot be

14   vaccinated include individuals with compromised immune systems (including newborns and

15   infants), some individuals living with chronic illnesses, and some elderly persons. We protect

16   those who cannot be immunized by ensuring that the rest of the population is immunized. Lower

17   vaccination rates weaken herd immunity, which in turn increases the risk of serious and

18   widespread infectious disease outbreaks.

19           8.   The coordinated public health response to such outbreaks requires significant fiscal

20   and human resources from CDPH, local health departments, and the State. If large groups of

21   people are prevented or discouraged from using immunization benefits and services, it will

22   become increasingly difficult to maintain herd immunity throughout California and there will be

23   tangible costs to the State.

24           9.   In reliance on the statutory eligibility standards set by Congress, CDPH makes many

25   public health services and benefits broadly accessible to all California residents, regardless of

26   immigration status. Some of these programs, like the Vaccines for Children (VFC) Program, have

27   been driven by federally supported initiatives and statutes that recognize the importance of

28
                                                       2
             DECL. OF CHARITY DEAN IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
                                        Case No. 3:19-cv-04975
     Case 4:19-cv-04975-PJH Document 18-2 Filed 08/26/19 Page 25 of 112



 1   promoting public health through broad-based access to programs and services as well as the

 2   indisputable return on investment of vaccines in children.

 3          10. Because California is home to millions of immigrants—about 11 million people

 4   living in California were foreign born in 2017—ensuring that immigrants and their families use

 5   immunization benefits and other preventive services regardless of their situation or status is

 6   critically important to protecting public health in California.

 7          11. I understand that, from 2001 to 2017, California received 105,000 resettled refugees,

 8   accounting for one-tenth of all refugee arrivals to the United States.

 9          12. In addition, I am aware that nearly five million Californians—12 percent of the

10   State’s total population—live in mixed immigration-status households with at least one

11   undocumented family member, also known as “mixed-status” families or households. In fact, one

12   in two children in California have at least one immigrant parent.

13          13. In my years of experience as an FQHC provider, I have had the opportunity to care

14   for hundreds of such families, many of whom were under my care because of a communicable

15   disease in a child, like tuberculosis. The onus of seeking care for that child was on the parent,

16   many of whom were undocumented and afraid to seek treatment because of their status. I have

17   personally overseen the response efforts to tuberculosis outbreaks, which grew, in part, because

18   undocumented immigrant parents were hesitant to seek diagnosis and treatment for their U.S.

19   citizen children due to fears of deportation. This environment of fear not only harmed their

20   children, but the community around them.

21          14. I am aware that the Department of Homeland Security (DHS) recently issued a final

22   rule on the public charge ground of inadmissibility: “Inadmissibility on Public Charge Grounds,”

23   84 Fed. Reg. 41292 (Aug. 14, 2019) (hereinafter “the Rule”). It is my understanding that the

24   Rule introduces an alternative definition of “public charge” to include “an alien who receives one

25   or more” of the newly enumerated public benefits identified in the Rule “for more than 12 months

26   in the aggregate within any 36-month period.” The Rule also specifies that the receipt of two

27   benefits in one month will be counted as two months for purposes of reaching the 12-month

28   threshold.
                                                       3
             DECL. OF CHARITY DEAN IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
                                        Case No. 3:19-cv-04975
     Case 4:19-cv-04975-PJH Document 18-2 Filed 08/26/19 Page 26 of 112



 1           15. The Rule’s new definition of “public benefit” expands the types of public benefits

 2   that immigration officers consider when determining whether an immigrant is a public charge

 3   based on his or her receipt of public benefits. The expanded definition includes a number of non-

 4   cash benefit programs that address the health, nutrition, and housing needs of individuals and

 5   their families.

 6           16. I anticipate that implementation of the Rule will have serious, negative impacts on

 7   public health in California by making it more difficult to reach and provide essential vaccination

 8   and immunization services to the State’s many diverse populations, particularly immigrants and

 9   their families.

10           17. In the Rule’s preamble, DHS states that some vaccination services fall outside of the

11   scope of the Rule while others do not. One the one hand, vaccinations provided through the VFC

12   Program, or other non-Medicaid programs, would not be considered for purposes of public

13   charge. On the other hand, the receipt of vaccination services through Medicaid would be

14   considered.

15           18.   I am not aware of any DHS plans to provide clear guidance to the public about what

16   vaccination services will and will not be subject to the Rule.

17           19. I am aware that in 1996, Congress passed the Personal Responsibility and Work

18   Opportunity Reconciliation Act of 1996 (PRWORA), which imposed new restrictions on

19   immigrant participation in public benefit programs. Within approximately one month of passing

20   PRWORA, Congress also passed the Illegal Immigration Reform and Immigrant Responsibility

21   Act of 1996 (IIRIRA), which amended the public charge statute (8 U.S.C. § 1182(a)(4)), but did

22   not define the term “public charge.”

23           20. I understand that even after PRWORA’s and IIRIRA’s passage in 1996, refugees and

24   asylees were exempt from the public charge ground of inadmissibility and that refugees and

25   asylees continue to be exempt from public charge to this day. Nonetheless, I am aware that in the

26   aftermath of PRWORA’s and IIRIRA’s passage, asylees and refugees were “chilled”1 from

27           1
              I am using the terms “chill” and “chilling effect” to describe situations in which people
     are inhibited or discouraged from exercising their rights. In this context, immigrants who are
28
                                                      4
             DECL. OF CHARITY DEAN IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
                                        Case No. 3:19-cv-04975
     Case 4:19-cv-04975-PJH Document 18-2 Filed 08/26/19 Page 27 of 112



 1   accessing public benefits—including Medicaid and cash assistance benefits—even though they

 2   remained statutorily eligible for these benefits and, by law, could not be subject to a finding of

 3   inadmissibility on public charge grounds. U.S. citizen children in mixed-status families, who are

 4   also not subject to the public charge ground of inadmissibility, were also documented to have

 5   lower rates of program participation following PRWORA’s passage.

 6           21. In light of this history, and based on my professional experiences as an FQHC

 7   provider, local Public Health Officer, and State Public Health Officer, I believe that the inclusion

 8   of non-cash public benefit programs in the Rule will cause fear and confusion among immigrants

 9   who are subject to the public charge ground of inadmissibility as well as their lawful permanent

10   resident (LPR) or U.S. citizen family members to whom the Rule does not apply. This fear and

11   confusion is likely to discourage immigrants from using benefits for which they or their family

12   members remain statutorily eligible under the laws passed by Congress—including non-

13   enumerated benefits that are outside the scope of the new Rule—due to concerns about negative

14   immigration consequences for their families.

15           22. The Rule expressly anticipates these consequences. With regard to U.S. citizens who

16   are not subject to the Rule, DHS states that the federal government expects a reduction in transfer

17   payments due to decreased enrollment in public benefits programs, in part due to disenrollment or

18   forgone enrollment by U.S. citizen children in mixed-status households. With regard to

19   noncitizens who are subject to the Rule, DHS acknowledges these individuals “may decline to

20   enroll in, or may choose to disenroll from,” public benefits programs for which they remain

21   eligible under the laws passed by Congress “in order to avoid negative consequences as a result of

22   this final rule.”

23           23. Based on my experience overseeing the administration of public health programs, and

24   due to the complexity of government benefits programs more generally, I expect that immigrants

25   will be unable to readily determine which programs and services they can safely use without

26   risking a negative public charge determination. For example, individuals receiving publicly

27   eligible for public benefits under the laws passed by Congress are being discouraged from using
     those benefits because, under DHS’s new Rule, using those benefits may lead to a determination
28   that they are inadmissible on public charge grounds.
                                                       5
              DECL. OF CHARITY DEAN IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
                                         Case No. 3:19-cv-04975
     Case 4:19-cv-04975-PJH Document 18-2 Filed 08/26/19 Page 28 of 112



 1   funded immunizations, including through the VFC Program funded by the CDC, ordinarily

 2   cannot discern whether the vaccinations are being funded by a program that is an enumerated

 3   public benefit, such as Medicaid, or another non-enumerated program like the VFC Program.

 4   Therefore, they will likely be unable to evaluate the impact that receiving vaccines or treatment

 5   could have on the likelihood of a public charge determination and may avoid seeking or using

 6   these benefits altogether.

 7          24. DHS’s statement in the preamble that the Rule will not be applied to non-Medicaid

 8   vaccinations is insufficient to inform and reassure immigrants that using these services will not be

 9   counted against them in public charge proceedings. These exceptions are not explicitly identified

10   in the Rule’s regulation text and DHS has not stated what concrete steps it will be taking to

11   educate immigrants about the public health benefits, including vaccination benefits, that they can

12   access without fear of immigration consequences.

13          25. Without clear, official communications from the federal government about when

14   immigrants will and will not be penalized under the Rule for using public benefits for which they

15   are eligible, immigrants and their families will likely avoid testing or treatment for dangerous,

16   communicable diseases regardless of the Rule’s exceptions. This is especially problematic with

17   communicable diseases like measles and tuberculosis (TB).

18          26. Measles is a highly contagious, vaccine-preventable virus that can lead to dangerous

19   complications or death, especially for young children.

20          27. In 2019, we have seen the highest number of measles cases reported across the

21   country in any year since 1992: 1,164. As of August 14, 2019, CDPH received 65 confirmed

22   reports of measles cases, including 38 outbreak-associated cases. Measles outbreaks in the United

23   States are always triggered by persons who are exposed during international travel.

24          28. TB is a highly contagious disease that is spread through the air when a person with

25   active TB coughs or sneezes.

26          29. In 2018, California reported 2,092 new active TB cases, and 83 percent of affected

27   persons were born outside of the United States.

28          30. Research indicates that an individual with undiagnosed and untreated TB may infect
                                                    6
             DECL. OF CHARITY DEAN IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
                                        Case No. 3:19-cv-04975
     Case 4:19-cv-04975-PJH Document 18-2 Filed 08/26/19 Page 29 of 112



 1   between two and 43 individuals before their disease is so severe that they are forced to seek care.

 2   Those at greatest risk for infection are family members, particularly children. Children infected

 3   with TB progress to active disease much more rapidly than adults and are at very high risk for

 4   severe, lifelong disability and death. I have personally diagnosed and treated many such children,

 5   some of whom sustained lifelong disability as a result and some of whom died.

 6          31. California’s Medicaid program, known as Medi-Cal, is an essential tool for getting

 7   uninsured patients, including immigrants, into treatment quickly, limiting both the severity of the

 8   patient’s illness and the time the patient is infectious in the community. Without this option,

 9   patients are likely to wait to seek care until they are severely ill, more infectious, have more

10   advanced disease, and require more complex treatment options. These effects could lead to

11   increasing spread and more cases of TB in California.

12          32. To eliminate TB, the CDC recommends that public health departments like CDPH

13   maintain and strengthen current TB control priorities while increasing efforts to identify and treat

14   latent TB infection among high-risk populations. Due to the high numbers of non-U.S.-born

15   individuals at risk, the CDC has prioritized collaborating with other national and international

16   public health organizations to improve screening of immigrants and refugees.

17          33. Barriers to early diagnosis and treatment of TB, and decreased vaccination rates

18   against measles, are likely to reverse the progress made in recent years in decreasing the number

19   of infectious disease cases and deaths in California.

20          34. Ultimately, if the Rule deters individuals from using public health services

21   administered or promoted by CDPH, and results in lower vaccination rates and higher infectious

22   disease rates, CDPH will be required to expend additional public health resources to counter new

23   outbreaks and other negative public health outcomes.

24          35. In addition to these costs, CDPH will need to expend additional administrative

25   resources to attempt to dispel unwarranted fears about the receipt and use of non-enumerated

26   public health benefits like immunizations. CDPH administers numerous programs throughout the

27   State’s 58 counties and has more than 4,000 immunization providers participating in the VFC

28   Program. As a result, it will be costly and administratively burdensome to mobilize resources and
                                                      7
             DECL. OF CHARITY DEAN IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
                                        Case No. 3:19-cv-04975
     Case 4:19-cv-04975-PJH Document 18-2 Filed 08/26/19 Page 30 of 112



,1   provide new information and materials to reduce fear and confusion about using programs and

2    services that are not covered by the Rule. Staff time and other resources will need to be dive11ed

3    from meeting cunent CDPH and local health department priorities to address inqui1ies and

4    concerns from clients and program recipients about how or whether pai1icipation in these

 5   programs might b1ing about negative immigration consequences.

6           36. As Acting State Public Health Officer and Assistant Director, I understand that

 7   protecting public health requires broad-based access to services for all California residents. If the

 8   Rule is implemented and immigrants and their families are chilled from using the benefits and

 9   services for which they remain eligible under the laws passed by Congress, including public

10   health programs not directly implicated by the Rule, this will create significant public health

ll   consequences for California. Decreased vaccination rates, lower diagnosis and treatment rates

12   among infected persons, and compromised herd immunity will have adverse impacts throughout

13   California, for citizens and noncitizens alike.

14         I declare under penalty of perjury that the foregoing is true and correct and of my own

15   personal knowledge.

16           Executed on August 21, 2019, in Sacramento, California.

17

18
                                                       Charity Dean MD, MPH
19                                                     Acting State Public Health Officer
                                                       Assistant Director
20                                                     California Department of Public Health
21
22

23

24

25

26

27

28
                                                        8
              DECL. OF CHARITY DEAN IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
                                         Case No. 3:19-cv-04975
Case 4:19-cv-04975-PJH Document 18-2 Filed 08/26/19 Page 31 of 112




                       Tab 8
      Case 4:19-cv-04975-PJH Document 18-2 Filed 08/26/19 Page 32 of 112



 1   XAVIER BECERRA
     Attorney General of California
 2   MICHAEL L. NEWMAN
     Senior Assistant Attorney General
 3   CHEROKEE DM MELTON
     Supervising Deputy Attorney General
 4   JENNIFER C. BONILLA
     LISA CISNEROS
 5   JULIA HARUMI MASS
     ANITA GARCIA VELASCO
 6   BRENDA AYON VERDUZCO
     ANNA RICH, State Bar No. 230195
 7   Deputy Attorneys General
        1515 Clay Street, 20th Floor
 8      P.O. Box 70550
        Oakland, CA 94612-0550
 9      Telephone: 510-879-0296
        Fax: 510-622-2270
10      E-mail: Anna.Rich@doj.ca.gov
      Attorneys for Plaintiff State of California, by and
11    through Attorney General Xavier Becerra

12
                               IN THE UNITED STATES DISTRICT COURT
13
                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
14

15

16

17    STATE OF CALIFORNIA, DISTRICT OF                      CASE NO. 3:19-cv-04975
      COLUMBIA, STATE OF MAINE,
18    COMMONWEALTH OF                                       DECLARATION OF DOUG MCKEEVER
      PENNSYLVANIA and STATE OF                             IN SUPPORT OF PLAINTIFF’S
19    OREGON,                                               MOTION FOR A PRELIMINARY
                                                            INJUNCTION
20                                           Plaintiffs,

21          v.

22
      U.S. DEPARTMENT OF HOMELAND
23    SECURITY; KEVIN MCALEENAN, in his
      official capacity as Acting Secretary of
24    Homeland Security; U.S. CITIZENSHIP
      AND IMMIGRATION SERVICES; and
25    KENNETH T. CUCCINELLI, in his official
      capacity as Acting Director of U.S. Citizenship
26    and Immigration Services,

27                                        Defendants.

28

             DECL. OF DOUG MCKEEVER IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
                                        Case No. 3:19-cv-04975
     Case 4:19-cv-04975-PJH Document 18-2 Filed 08/26/19 Page 33 of 112



 1          I, Doug McKeever, declare as follows:

 2          1.   I am the Chief Deputy Executive Director, Program of Covered California, the state’s

 3   health insurance marketplace exchange. I have held this position since 2017. The facts stated

 4   herein are of my own personal knowledge, and I could and would competently testify to them.

 5          2.   Covered California is the state agency that was created pursuant to the Affordable

 6   Care Act (ACA) to administer a Health Benefit Exchange in California.

 7          3.   The ACA increased access to affordable coverage in the State of California. The

 8   ACA expanded coverage through federal health subsidies to purchase coverage in new health

 9   insurance Exchanges for those individuals with low to moderate incomes.

10          4.   California built its own state-based Exchange, Covered California, for the individual

11   and small group markets. Through Covered California, the public can find affordable, high-

12   quality insurance plans from private insurance companies or apply for federal programs such as

13   Medicaid. Since its creation, over 4 million individuals have been enrolled in a health insurance

14   plan through Covered California.

15          5.   Since passage of the ACA, California has experienced a historic decrease in the

16   number of uninsured residents—the uninsured rate dropped from 17 percent in 2013 to 6.8

17   percent in 2017— predominantly attributable to the expansion of eligibility in the Medi-Cal

18   program and the availability of health coverage through Covered California made more

19   affordable through federal premium tax credits and cost-sharing assistance.

20          6.   Covered California has always recognized the need to tailor outreach and education

21   efforts to ensure they meet the needs of eligible immigrants in California. Since the initial open

22   enrollment in 2013, Covered California has spent approximately $91,575,000 on targeted

23   marketing campaigns designed to educate communities with high populations of eligible

24   immigrants about the benefits of enrolling in health insurance coverage, including Spanish-

25   speaking and Asian communities. In addition to our robust state-wide marketing campaigns,

26   these targeted campaigns have bolstered eligible immigrant enrollment and built a culture of trust

27   between hard-to-reach populations and Covered California. Covered California has also

28
                                                      1
            DECL. OF DOUG MCKEEVER IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
                                       Case No. 3:19-cv-04975
     Case 4:19-cv-04975-PJH Document 18-2 Filed 08/26/19 Page 34 of 112



 1   dedicated approximately $7,780,000 since 2013 to health consumer advocates at legal aid

 2   programs statewide to ensure full access to the newly created insurance programs.

 3          7.     In addition, Covered California instituted Navigator grants to work with experienced

 4   and trusted agencies, which represent the diversity of the State, to make sure every individual

 5   knows about the financial help and quality coverage that is available through Covered California.

 6   Today, we have 114 organizations that have 579 enrollment locations across California. This

 7   means that 87 percent of people in the State live within a 15-minute drive of a Navigator. To

 8   date, Covered California has invested approximately $44,764,000 in training and supporting

 9   community navigators to do outreach and enrollment in underserved communities across

10   California, including focused efforts in areas with high populations of eligible immigrants. In this

11   way, Covered California is more effective helping hard-to-reach populations understand the many

12   health plans and options available for securing affordable high-quality care.

13          8.     Covered California estimates that approximately 230,000 lawfully present individuals

14   were enrolled in coverage through Covered California in September 2018. Since 2014,

15   approximately 650,000 lawfully present individuals have received coverage through Covered

16   California.

17          9.     I am aware that the Department of Homeland Security (DHS) issued a rule:

18   “Inadmissibility on Public Charge Grounds,” 84 Fed. Reg. 41,292 (hereinafter “Rule”) on August

19   14, 2019. I understand that the Rule aims to redefine “public charge” for immigration purposes,

20   and penalizes certain immigrant applicants for receipt of any of the enumerated public benefits

21   identified in the Rule. The Rule includes benefits such as Medicaid, Supplemental Security

22   Income, Supplemental Nutrition Assistance Program, and federal housing.

23          10. The Rule contains complex provisions that will likely undercut Covered California’s

24   efforts to promote continued enrollment of all eligible individuals into health insurance coverage.

25   For instance, the Rule penalizes applicants for admission to the United States and applicants for

26   adjustment to lawful permanent resident status who have “applied for, [or] been certified to

27   receive” public benefits by considering the application as a negative factor in the evaluation of

28   their financial status because the application may suggest a likelihood of future receipt. 8 C.F.R.
                                                      2
            DECL. OF DOUG MCKEEVER IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
                                       Case No. 3:19-cv-04975
     Case 4:19-cv-04975-PJH Document 18-2 Filed 08/26/19 Page 35 of 112



 1   § 212.22(b)(4)(i)(E); 8 C.F.R. § 212.21(e). This in itself undermines the system California has

 2   established to administer enrollment in health care programs under the ACA.

 3              11. The Covered California enrollment system offers a streamlined mechanism for all

 4   Californians to research, compare, check eligibility for, and purchase health coverage. The

 5   California Healthcare Eligibility, Enrollment, and Retention System (CalHEERS), is Covered

 6   California’s automated system for determining healthcare eligibility. The system is jointly

 7   administered by Covered California and the Department of Health Care Services (DHCS), and

 8   serves as a consolidated system for state eligibility, enrollment, and retention for both Covered

 9   California and Medi-Cal. The system is designed to allow individuals to apply directly through

10   the website, which integrates federal and state-funded health programs. Through the background

11   system of CalHEERS, applications are automatically processed and sorted into either eligibility

12   for Covered California or for one of the Medi-Cal programs.

13              12. The Rule’s inclusion of Medicaid coverage will likely deter noncitizens from

14   applying for, enrolling in, or participating in public health insurance programs beyond Medicaid,

15   including applying for or receiving federal subsidies. As a result, I expect it will negatively affect

16   the number of immigrants and their family members’ willing to seek out and apply for health

17   insurance, likely leading to drops in enrollment of eligible immigrants, which will subsequently

18   leave them without health insurance coverage.

19              13. Every individual who uses Covered California’s enrollment system, CalHEERS, must

20   apply for all Insurance Affordability Programs if they are seeking advanced federal tax credits.

21   Insurance Affordability Programs include Medicaid, CHIP, advance payments of the Premium

22   Tax Credit, and Cost Sharing Reductions. Because federal law requires Covered California to use

23   a single streamlined application, every individual who applies for subsidized coverage through

24   CalHEERS must be evaluated for Medicaid prior to determining their eligibility for federal tax

25   credits.

26              14. It is my understanding that under the Rule, DHS will look at whether or not an alien

27   applied for public benefits when making a public charge determination, so the Rule will likely

28   chill noncitizens from applying for federal tax credits available through Covered California
                                                       3
            DECL. OF DOUG MCKEEVER IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
                                       Case No. 3:19-cv-04975
     Case 4:19-cv-04975-PJH Document 18-2 Filed 08/26/19 Page 36 of 112



 1   because all applications for subsidized coverage submitted through CalHEERS are also

 2   applications for Medicaid. In addition, individuals are automatically reevaluated for all programs,

 3   including Medicaid, during their annual renewal period and if they report changes to their

 4   application information during the year. Individuals who are enrolled in coverage through

 5   Covered California are automatically transitioned to Medicaid coverage if they become newly

 6   eligible after their initial application.

 7           15. I believe it is reasonable to assume that the Rule will likely deter individuals from

 8   applying for health coverage benefits for which they are legally eligible and are not included in

 9   the definition of public benefits considered in a public charge admissibility determination. This is

10   particularly dangerous for individuals who are undergoing treatment that requires uninterrupted

11   care.

12           16. As part of the implementation of the ACA, California engaged in an extensive

13   marketing and outreach effort to inform and educate the public about the availability of healthcare

14   plans and financial assistance through Covered California, including paid media, social media,

15   customer service centers, dissemination of information at community hubs, clinics, hospitals,

16   schools, institutions of higher education and more.

17           17. Despite Covered California’s 2018-2019 substantial budget investment of $107

18   million for outreach and marketing and $105 million for customer service to inform eligible

19   individuals about coverage options and help them enroll, each immigrant family will have to

20   carefully weigh the risk of applying for coverage based on their own unique circumstances. If

21   people are chilled from using Covered California’s exchange enrollment system, this may

22   negatively impact the uninsured rate in California.

23           18. Finally, when noncitizens drop out of coverage, it hurts everyone in the market for

24   individual insurance. Based on an analysis of hospital discharges and emergency room visits,

25   Covered California estimates that noncitizens are 10 percent less costly to insure. Having these

26   healthier enrollees in the market helps to lower premiums for all Californians.

27

28
                                                       4
             DECL. OF DOUG MCKEEVER IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
                                        Case No. 3:19-cv-04975
     Case 4:19-cv-04975-PJH Document 18-2 Filed 08/26/19 Page 37 of 112


 1         I declare under penalty of perjury that the foregoing is true and correct and of my own

 2   personal knowledge.

 3         Executed on August 22, 2019, in Sacramento, California.

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                    5
           DECL. OF DOUG MCKEEVER IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
                                      Case No. 3:19-cv-04975
Case 4:19-cv-04975-PJH Document 18-2 Filed 08/26/19 Page 38 of 112




                       Tab 9
          Case 4:19-cv-04975-PJH Document 18-2 Filed 08/26/19 Page 39 of 112


     1    Xavier Becerra
          Attorney General of California
     2    Michael L. Newman
          Senior Assistant Attorney General
     3    Cherokee DM Melton
          Supervising Deputy Attorney General
     4    Jennifer C. Bonilla
          Lisa Cisneros
     5    Julia Harumi Mass
         Anita Garcia Velasco
     6   Brenda Avon Verduzco
         Anna Rich, State Bar No. 230195
     7   Deputy Attorneys General
           1515 Clay Street, 20th Floor
     8     P.O. Box 70550
           Oakland, CA 94612-0550
 9         Telephone: 510-879-0296
           Fax: 510-622-2270
 10        E-mail: Anna.Rich@doj.ca.gov
         Attorneys for PlaintiffState of California, by and
11       through Attorney General Xavier Becerra
12
                                 IN THE UNITED STATES DISTRICT COURT
13
                              FOR THE NORTHERN DISTRICT OF CALIFORNIA
14

15
16

17       STATE OF CALIFORNIA, DISTRICT OF                     CASE NO. 3.T9-CV-04975
         COLUMBIA, STATE OF MAINE,
18       COMMONWEALTH OF                                      DECLARATION OF KEVIN KISH IN
         PENNSYLVANIA and STATE OF                            SUPPORT OF PLAINTIFFS’ MOTION
19                                                            FOR A PRELIMINARY INJUNCTION
         OREGON,
20                                                            Administrative Procedure Act Case
                                              Plaintiffs,
21
                       v.
22

23       ACTING SECRETARY KEVIN K.
         McALEENAN, in his Official Capacity
24       as Secretary of the U.S. Department of
         Homeland Security; U.S. DEPARTMENT
25       OF HOMELAND SECURITY; DOES 1-100,
26                                          Defendants.
27

28

           DECL. OF KEVIN KISH IN SUPPORT OF PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                           Case No. 3:19-cv-04975
          Case 4:19-cv-04975-PJH Document 18-2 Filed 08/26/19 Page 40 of 112


     1            I, Kevin Kish, declare as follows:

     2            1.     I am the Director of the California Department of Fair Employment and Housing

     3    (DFEH). I was appointed to lead DFEH by Governor Edmund G. Brown Jr. in February 2015,

     4    and subsequently confirmed by the California Senate. I have held the position since then. Prior to

     5    my appointment, I served as the director of an employment rights project at a premier legal aid,

 6        public interest organization in Los Angeles County. I was responsible for the organization’s

 7        employment litigation, policy, and outreach initiatives, and focused on combatting labor

 8        violations and trafficking across numerous low-wage sectors, including the garment, warehouse,

 9        carwash, restaurant and janitorial industries, among others.

10        DFEH’s Mandate

11               2.      The Legislature has entrusted the Department of Fair Employment and Housing to

12        enforce California’s civil rights laws and to uphold California’s policy of eradicating

13       discrimination in employment, housing, and public accommodations. The mission of DFEH is to

14       protect the people of California from unlawful discrimination in employment, housing, and public

15       accommodations and from hate violence and human trafficking. Cal. Gov’t Code § 12930.

16               3.      DFEH is the largest state civil rights agency in the nation and is the institutional

17       centerpiece of California’s commitment to protecting its residents’ civil rights. As the DFEH

18       Director, I oversee a staff of 239 employees that engages in public outreach, provides technical

19       assistance, investigates complaints of discrimination, both individual and systemic, facilitates

20       mediation, and prosecutes civil rights violations in court.

21               4.     DFEH is responsible for enforcing state laws that make it illegal to discriminate

22       against or to harass any person because of certain protected categories that include national origin

23       (including primary language), ancestry, and immigration or citizenship status or perceived status,

24       gender or sex, among many other bases. Among other laws, DFEH enforces the California Fair

25       Employment and Housing Act (FEHA) (Cal. Gov’t Code § 12900 et seq.), the Unruh Civil Rights

26       Act (Cal. Civil Code § 51), the Ralph Civil Rights Act (Cal. Civil Code § 51.7), Cal. Gov’t Code

27       § 11135, and the Trafficking Victims Protection Act, (Cal. Civil Code § 52.5).

28       /////
                                                        1
             DECL. OF KEVIN KISH IN SUPPORT OF PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                             Case No. 3:19-cv-04975
     Case 4:19-cv-04975-PJH Document 18-2 Filed 08/26/19 Page 41 of 112

     DFEH’s Complaint System, And Investigations and Enforcement Activity
 1   Related to Immigrant Complainants

 2           5.      To carry out its responsibilities, DFEH facilitates a complaint process, whereby

 3   individuals who believe that they were the victim of a civil rights violation, including

 4   discrimination, may file a complaint with DFEH. If a complaint alleges facts within DFEH’s

 5   jurisdiction, then the complaint will be formally accepted for investigation. DFEH does not have

 6   discretion to decline to investigate cases within its jurisdiction.

 7           6.      When a complaint is accepted for investigation, DFEH will prepare a complaint

 8   form for the individual’s signature under penalty of perjury and when the individual returns the

 9   complaint, it is delivered to the person or entity that the person believes discriminated against

10   him/her/them, who is the respondent.

11           7.      After a complaint is signed and issued, DFEH conducts an independent

12   investigation of the facts and encourages the parties to resolve the dispute in appropriate cases.

13   When parties cannot resolve a complaint or DFEH determines that a case is not appropriate for

14   voluntary resolution, DFEH continues an investigation to determine if evidence supports a finding

15   that a violation of California law occurred.

16           8.      If the dispute is not resolved and DFEH finds there were probable violations of the

17   law, there is a cause finding and the case moves into DFEH’s Legal Division. At that time, DFEH

18   is required to conduct a mediation to give the parties an opportunity to reach an agreement to

19   resolve the dispute and close the case. If mediation fails, DFEH may file a lawsuit in court.

20           9.      When DFEH files a lawsuit based on the allegations in an individual complaint,

21   DFEH represents the interests of the State, and the individual complainant is identified in DFEH’s

22   civil complaint as the real party in interest. The real party in interest is not a party to DFEH’s

23   lawsuit, but has the right to intervene as a plaintiff. Absent intervention, the real party in interest

24   is a witness to the discrimination and may be subpoenaed to testify at deposition or in court.

25           10.    In addition to individual complaints, the Director may also initiate a Director’s

26   Complaint pursuant to 2 C.C.R. § 10012 on behalf of a group or class of persons adversely

27   affected in a similar manner by an unlawful practice under FEHA. DFEH utilizes Director

28   Complaints, group or class allegations to address systemic discrimination, and uses fictitious
                                                      2
       DECL. OF KEVIN KISH IN SUPPORT OF PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                            Case No. 3:19-cv-04975
          Case 4:19-cv-04975-PJH Document 18-2 Filed 08/26/19 Page 42 of 112


     1    names (“Jane/John Doe”) to protect the identity of vulnerable real parties in interest, especially

     2    people who have been sexually harassed or assaulted, or because of actual or perceived

     3    immigration or citizenship status.

     4            11.    Individual complainants are central to enforcement of California’s civil rights

     5    laws. Each individual complaint provides DFEH with notice of potential discrimination and

     6    enables the investigation and prosecution of violations. Without individual complainants and

 7        witnesses, DFEH would be unable to identify and address many instances of discrimination,

 8       harassment, trafficking and hate violence.

 9               12.     Furthermore, as part of its strategic planning, DFEH assesses trends in individual

10       complaints submitted and the results of complaint investigations. These assessments have allowed

11       DFEH to identify industries that have high complaint report and violation rates. DFEH has

12       identified patterns of discrimination within various industries, jobs, and regions. Certain

13       industries are known to have high rates of violations and particularly egregious violations, but

14       low complaint rates.

15               13.    DFEH is aware of low complaint/high violation rates in the agriculture and

16       janitorial sectors. These sectors are also known to rely heavily on immigrant labor.

17               14.    To address these concerns, DFEH has targeted additional outreach, investigative

18       and enforcement resources to reach immigrant communities and industries and occupations with

19       the most vulnerable immigrant workforce.

20               15.    Each year DFEH also receives hundreds of complaints alleging employment and

21       housing discrimination or hate violence or threats based on national origin, and has filed several

22       lawsuits to prosecute these allegations on behalf of individuals or groups whose vulnerability to

23       discriminatory treatment is frequently compounded by immigration concerns.

24               16.    During the approximately past two years, heightened immigration fears have

25       impacted a broad range of cases, from health service employees to farmworkers. In litigating
         these cases, DFEH has encountered citizenship and immigration-related intimidation tactics
26
         directed at both real parties in interest and third-party witnesses. For example, defendants have
27
         attempted to elicit deposition testimony about the citizenship or immigration status of the
28
                                                          3
            DECL. OF KEVIN KISH IN SUPPORT OF PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                            Case No. 3:19-cv-04975
     Case 4:19-cv-04975-PJH Document 18-2 Filed 08/26/19 Page 43 of 112


 1   deponent, in contravention of the public policy of the State of California. See Cal. Civil Code

 2   § 3339) (generally restricting employer access to citizenship and immigration information, except

 3   as needed to enforce federal immigration law). The resultant discovery disputes also increase
     litigation costs to the state. DFEH has also encountered increasing difficulty in fulfilling its
 4
     mission stemming from witnesses’ apparent reluctance to provide information to any government
 5
     entity for fear of retaliation by immigration authorities. The legal staff time required to prepare
 6
     witnesses and assure them of their rights to proceed with litigation and remedy discrimination is
 7
     increasing as a result of community fears and defense intimidation tactics. This frustrates DFEH’s
 8
     ability to fulfil its mission to eradicate discrimination in the State of California.
 9
     Final Rule and Its Impact
10
             17.     I have reviewed and am familiar with the content of the final rule on
11   Inadmissibility on Public Charge Grounds, submitted for publication in the Federal Register on
12   August 14, 2019 (the Rule), 84 Fed. Reg. 41,292, RIN 1615-AA22.
13           18.    After considering the Rule, I believe that it will negatively impact the outreach,
14   investigation and enforcement activities that DFEH must conduct to fulfill its responsibilities
15   under California law. Based on my understanding of its intended scope and effect, the Rule will
16   drive a deeper wedge between immigrants and governmental entities, including DFEH, that offer

17   services and support to the general public, including immigrants whose rights have been violated.

18   Having worked closely on civil rights issues impacting low-income immigrants, including those

19   who are low-wage workers, I am well aware of the general distrust and fear that many immigrants

20   have towards government agents and officials.
            19.     Furthermore, there is likely to be confusion and questions from many about
21
     whether assistance from DFEH in connection with a discrimination, harassment, trafficking, or
22
     hate violence complaint constitutes a public benefit within the meaning of the Rule. Some
23
     immigrants are likely to be inclined to avoid all government offices, altogether. DFEH will need
24
     to make clear that seeking support from our offices, whether through filing a complaint,
25
     cooperating with an investigation or a prosecution, does not trigger the public charge test.
26
            20.     I believe the Rule will discourage individuals from filing complaints with DFEH
27
     or cooperating with DFEH’s investigations, hindering DFEH’s ability to discharge its duties. The
28
                                                        4
        DECL. OF KEVIN KISH IN SUPPORT OF PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                        Case No. 3:19-cv-04975
         Case 4:19-cv-04975-PJH Document 18-2 Filed 08/26/19 Page 44 of 112


     1    Rule burdens DFEH in carrying out its statutory mandates by contributing to a climate of

 2        intimidation and intensifying fears of retaliation or adverse immigration consequences among

 3        California residents.

 4               21.     DFEH is already evaluating and preparing measures to mitigate the impact of the

 5        Rule. I am considering the modification and the creation of additional educational materials for

 6        employees and employers, tenants and landlords, and the general public to alert them that seeking

 7        the assistance of DFEH does not constitute a public benefit under the Rule. DFEH will need to

 8        devote additional resources to public education, outreach, and staff training to counteract these

 9        adverse effects on DFEH’s ability to achieve its statutory mission to prevent, remedy, and deter

10       discrimination statewide.

11               22.     DFEH estimates a broad based multilingual public education and outreach

12       campaign to counteract the harmful impact of the Rule would require at least $150,000-$200,000

13       for two regions within the state, the Central Valley (Fresno/Bakersfield) and the Inland Empire

14       (Riverside/San Bernardino). These costs will increase proportionately to expand the public

15       education and outreach campaign throughout the state. This estimate is based on approximately

16       $95,000 in costs needed to hire a contractor to work with DFEH to create a broad-based

17       multilingual (English, Spanish, Simplified Chinese, Tagalog, Vietnamese, and Korean) public

18       education and outreach campaign utilizing social media, radio, television public service

19       messages, and outdoor media. In addition, DFEH staff time needed to create and oversee an

20       education and outreach campaign would equate 20 work days for two staff members separately.

21       Additionally, DFEH would need to hold public educational forums throughout California to

22       clarify civil rights protections for immigrants, which would entail DFEH staff time equating 25

23       works days and travel costs.

24       /////

25       /////

26       /////

27       /////

28       /////
                                                       5
             DECL. OF KEVIN KISH IN SUPPORT OF PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                             Case No. 3:19-cv-04975
         Case 4:19-cv-04975-PJH Document 18-2 Filed 08/26/19 Page 45 of 112


     1         I declare under penalty of perjury that the foregoing is true and correct and of my own

     2   personal knowledge.

     3         Executed on August 23, 2019, in Los Angeles, California.

     4

     5

     6
                                                       Kevin Kish
     7                                                 Director
     8                                                 California Department of Fair Employment and
                                                       Housing
 9

10

11

12

13

14

15
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    6
          DECL. OF KEVIN KISH IN SUPPORT OF PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                          Case No. 3:19-cv-04975
Case 4:19-cv-04975-PJH Document 18-2 Filed 08/26/19 Page 46 of 112




                       Tab 10
      Case 4:19-cv-04975-PJH Document 18-2 Filed 08/26/19 Page 47 of 112



 1   XAVIER BECERRA
     Attorney General of California
 2   MICHAEL L. NEWMAN
     Senior Assistant Attorney General
 3   CHEROKEE DM MELTON
     Supervising Deputy Attorney General
 4   JENNIFER C. BONILLA
     LISA CISNEROS
 5   JULIA HARUMI MASS
     ANITA GARCIA VELASCO
 6   BRENDA AYON VERDUZCO
     ANNA RICH, State Bar No. 230195
 7   Deputy Attorneys General
       1515 Clay Street, 20th Floor
 8     P.O. Box 70550
       Oakland, CA 94612-0550
 9     Telephone: 510-879-0296
       Fax: 510-622-2270
10     E-mail: Anna.Rich@doj.ca.gov
      Attorneys for Plaintiff State of California
11

12                             IN THE UNITED STATES DISTRICT COURT

13                          FOR THE NORTHERN DISTRICT OF CALIFORNIA

14

15

16
      STATE OF CALIFORNIA, DISTRICT OF                     CASE NO. 3:19-cv-04975
17    COLUMBIA, STATE OF MAINE,
      COMMONWEALTH OF                                      DECLARATION OF MARI CANTWELL
18    PENNSYLVANIA and STATE OF                            IN SUPPORT OF PLAINTIFFS’
      OREGON,                                              MOTION FOR A PRELIMINARY
19                                                         INJUNCTION
                                             Plaintiffs,
20
            v.
21

22    U.S. DEPARTMENT OF HOMELAND
      SECURITY; KEVIN MCALEENAN, in his
23    official capacity as Acting Secretary of
      Homeland Security; U.S. CITIZENSHIP
24    AND IMMIGRATION SERVICES; and
      KENNETH T. CUCCINELLI, in his official
25    capacity as Acting Director of U.S. Citizenship
      and Immigration Services,
26
                                           Defendants.
27

28

      DECL. OF MARI CANTWELL IN SUPPORT OF PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                      Case No. 3:19-cv-04975
     Case 4:19-cv-04975-PJH Document 18-2 Filed 08/26/19 Page 48 of 112



 1          I, Mari Cantwell, declare as follows:

 2          1.   I am the Medicaid Director for the State of California and Chief Deputy Director of

 3   Health Care Programs at the California Department of Health Care Services (DHCS). I have held

 4   the Chief Deputy position since 2013 and the State Medicaid Director position since 2015. I have

 5   worked in the field of health care policy and finance for almost 20 years. Prior to the positions I

 6   hold now, I served as the Deputy Director of Health Care Financing for DHCS, and previously as

 7   the Vice President of Finance Policy for the California Association of Public Hospitals and

 8   Health Systems. I hold a B.A. in Public Policy from Brown University, and a Masters in Public

 9   Policy with a focus in Health Policy from the University of California, Los Angeles.

10          2.   As the State Medicaid Director and Chief Deputy Director of Health Care Programs

11   at DHCS, my responsibilities include the management of California’s Medicaid program under

12   title XIX of the federal Social Security Act, referred to in California as “Medi-Cal.”

13          3.   Medi-Cal has an annual budget of more than $100 billion in public funds, which

14   supports the health of more than 13 million Californians.

15          4.   DHCS is the single state agency authorized to administer California’s Medi-Cal

16   program. Approximately one-third of California’s population receives healthcare services

17   through coverage financed or administered by DHCS, making the department the largest

18   healthcare purchaser in California.

19          5.   The mission of DHCS is to provide Californians with access to affordable, integrated,

20   high-quality health care including medical, dental, mental health, substance abuse treatment

21   services, and long-term care. We aim to preserve and improve the overall health and well-being

22   of all Californians. In that effort, DHCS oversees the healthcare of citizen and noncitizen low-

23   income families, children, women, seniors, and persons with disabilities.

24          6.   The state’s Medi-Cal program is a federal/state partnership that provides

25   comprehensive healthcare to individuals and families who meet defined eligibility requirements.

26          7.   DHCS recognizes that meaningful access to affordable and quality healthcare requires

27   statewide efforts to increase coverage for more Californians.

28
                                                      1
     DECL. OF MARI CANTWELL IN SUPPORT OF PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                     Case No. 3:19-cv-04975
     Case 4:19-cv-04975-PJH Document 18-2 Filed 08/26/19 Page 49 of 112



 1             8.   Effective January 1, 2014, California elected to implement the Medicaid expansion

 2   made available under the Affordable Care Act (ACA), which extended eligibility to new

 3   populations, most notably to adults without children with incomes up to 138 percent above the

 4   federal poverty level (FPL). This expansion and other program changes since 2013 have

 5   increased Medi-Cal enrollment by approximately five million individuals.

 6             9.   The state’s Medi-Cal population is diverse and is inclusive of noncitizens. Among

 7   Medi-Cal’s noncitizen population, there are individuals in multiple eligibility categories, which

 8   offer different levels of healthcare coverage based on age, income, disability status and pregnancy

 9   status.

10             10. For some noncitizen subgroups, only emergency and/or pregnancy-related and long-

11   term care services are available. This coverage is referred to as “restricted scope” Medi-Cal. For

12   others, they qualify for all health services covered under California’s Medicaid State Plan are

13   available, which is referred to as “full scope” coverage.

14             11. To better address the state’s coverage needs, in 2015, California expanded full-scope

15   Medi-Cal to all low-income children through age eighteen, regardless of immigration status.

16             12. Building on this expansion and its positive health outcomes, the Governor enacted his

17   2019-2020 Budget, which extended full scope Medi-Cal benefits to individuals from ages 19

18   through 25 who meet all other eligibility criteria, including income standards, regardless of

19   immigration status.

20             13. I am familiar with the Public Charge Rule, “Inadmissibility on Public Charge

21   Grounds,” (hereinafter “the Rule”) issued on August 14, 2019, by the Department of Homeland

22   Security (DHS). It is my understanding that the Rule expands the benefits that must be

23   considered in public charge determinations to include federally-funded Medicaid benefits, with

24   some exceptions.

25             14. More than 2.5 million Medi-Cal beneficiaries have noncitizen status. If these

26   individuals are discouraged from enrolling in either state-only or federal-state funded Medi-Cal

27   programs out of fear of negative consequences to adjusting their immigration status, this will

28   impede California’s ability to enroll these eligible, low-income Californians in Medi-Cal.
                                                       2
     DECL. OF MARI CANTWELL IN SUPPORT OF PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                     Case No. 3:19-cv-04975
     Case 4:19-cv-04975-PJH Document 18-2 Filed 08/26/19 Page 50 of 112


     I.    THE CHILLING EFFECT
 1
            15. The Rule’s inclusion of federally-funded Medicaid in the list of enumerated public
 2
     benefits that could affect an individual’s public charge determination is likely to chill immigrants
 3
     and their family members—including lawful permanent residents and U.S. citizens—from using
 4
     no-cost or low-cost health coverage for which they are eligible.
 5
            16. The Rule is complex and will be difficult for Medi-Cal beneficiaries to understand. It
 6
     requires immigrant applicants and beneficiaries to be able to discern the differences between
 7
     funding source(s) for the many benefits the state administers.
 8
            17. The Rule’s inclusion of noncash benefits, such as federally-funded Medicaid, which
 9
     cannot be monetized, requires individuals to determine if they have received benefits for more
10
     than 12 months in the aggregate, within a 36-month period. However, the way benefits are
11
     received varies, and beneficiaries will encounter great difficulties trying to track receipt of
12
     benefits. In fee-for-service Medi-Cal, payments are only made when services are rendered. But
13
     many populations are in managed care, for which DHCS makes a monthly plan payment
14
     regardless of whether an individual actually accesses services. These variations could cause
15
     confusion regarding whether a beneficiary has “received benefits” for more than 12 months in the
16
     aggregate, within a 36-month period, and DHCS has no system in place for informing individuals
17
     whether they have “received benefits” in a particular month.
18
            18. Additionally, the Rule’s inclusion of the income threshold of 125% above the federal
19
     poverty guidelines as a factor in the public charge determination will include a significant
20
     proportion of the state’s Medi-Cal population, who are generally eligible to receive coverage
21
     when they fall below 138% of the federal poverty level, though some Medi-Cal populations are
22
     eligible at even higher federal poverty levels. The Rule’s determination that it would take up to
23
     250% of the FPL to overcome a public charge determination could further undermine the mission
24
     of DHCS and the many positive advances made through recent expansions in Medi-Cal.
25
            19. I understand that the Rule contains exceptions for certain uses of federally-funded
26
     Medicaid such as emergency Medicaid, the Individuals with Disabilities Education Act (IDEA),
27
     school-based services or benefits, and benefits received by either an individual under 21 years of
28
                                                       3
     DECL. OF MARI CANTWELL IN SUPPORT OF PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                     Case No. 3:19-cv-04975
     Case 4:19-cv-04975-PJH Document 18-2 Filed 08/26/19 Page 51 of 112



 1   age or by a woman during pregnancy and up to 60 days post-partum. In my experience, these

 2   complex nuances result in confusion among participants who will have no way of knowing

 3   whether their or their child’s particular Medi-Cal coverage pathway will affect their family’s

 4   immigration status without engaging legal counsel.

 5          20. Ultimately, program applicants and beneficiaries will be unable to evaluate the risks

 6   that receiving Medi-Cal benefits will have on their or their family members’ likelihood of being

 7   determined to be a public charge for any significant period.

 8          21. The Rule expressly anticipates that persons other than those individuals subject to

 9   public charge determinations will be chilled and disenroll from or decline to enroll in public

10   benefits programs for which they and their family members remain eligible under the law. Any

11   drops in enrollment due to a chilling effect are likely to affect U.S. citizens as well, including

12   U.S. citizen children in mixed immigration-status households. For example, because of the

13   complexity of the Rule, a parent concerned about the effects of the Rule on their own status may

14   fear having their children in Medi-Cal, even if their children are U.S. citizens.

15          22. Immigrants and their families who forgo Medi-Cal benefits, or seek to disenroll their

16   children from Medi-Cal programs, despite their continued eligibility and the Rule’s carved out

17   exceptions, could result in low-income individuals going without critical preventive care and

18   necessary medical treatment. This will include families with children, seniors, persons with

19   disabilities, foster care recipients, pregnant women and other vulnerable Californians.

20   II.   IMPACT ON ADMINISTRATION OF HEALTHCARE SERVICES

21          23. Medi-Cal is the pillar of the state’s healthcare safety net, providing access and

22   meaningful coverage to millions of low-income Californians. If implemented, the Rule’s drastic

23   changes will interfere with the administration of Medi-Cal and other health programs operated by

24   DHCS, reducing California’s healthcare coverage gains.

25          24. In my experience administering DHCS, before implementation of the ACA and its

26   Medicaid expansion, immigrants and the uninsured resorted to costlier and less effective

27   emergency room treatment. I anticipate that under the Rule—once again—immigrants and now

28   their U.S. citizen children and family members who fear immigration consequences will avoid the
                                                    4
     DECL. OF MARI CANTWELL IN SUPPORT OF PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                     Case No. 3:19-cv-04975
     Case 4:19-cv-04975-PJH Document 18-2 Filed 08/26/19 Page 52 of 112



 1   use of pregnancy related and full scope Medi-Cal services altogether, choosing instead to resort to

 2   episodic emergency room treatment. Further, it affects California’s ability to administer and

 3   operate Medi-Cal’s programs aimed at serving the immigrant population.

 4          25. Under California’s Medi-Cal State Plan, a key benefit afforded to Medi-Cal

 5   participants with full scope coverage is family planning services which include access to

 6   comprehensive reproductive education, contraceptive counseling, emergency contraceptives,

 7   long-acting reversible contraception, and the screening and treatment of sexually transmitted

 8   infections or diseases.

 9          26. DHCS leverages Medi-Cal resources to make pregnancy health services accessible to

10   the largest number of women possible. Medi-Cal includes full scope coverage for eligible

11   pregnant women up to 138% of the FPL, while pregnant women with incomes between 138% of

12   the FPL up to 213% of the FPL are eligible for pregnancy-related Medi-Cal coverage.

13   Pregnancy-related services include prenatal care, all Medi-Cal services for conditions that might

14   complicate pregnancy (such as high blood pressure and diabetes), labor, delivery, postpartum care

15   (such as urinary problems, hemorrhaging and vaginal soreness), and other family planning

16   services. Additionally, these services directly affect maternal and child health outcomes.

17          27. Pregnant women and women up to 60 days post-partum who have income between

18   213% of the FPL and up to 322% of the FPL may be eligible for the Medi-Cal Access Program

19   (MCAP). Pregnant women who are not eligible for full-scope or pregnancy-related Medi-Cal

20   may qualify for the MCAP, regardless of immigration status. The MCAP offers low-cost

21   comprehensive coverage, with no copayments, deductibles or coinsurance beyond a fee equal to

22   1.5% of the yearly family income for its covered services. Pregnant women may qualify for

23   either subsidized coverage via Covered California or MCAP, but may only enroll in one program.

24          28. In addition to family planning services for traditional Medi-Cal eligible individuals,

25   DHCS also administers the Family Planning, Access, Care, and Treatment (Family PACT)

26   program. Family PACT is California’s innovative approach to providing comprehensive family

27   planning services to eligible low-income men and women who do not otherwise qualify for full

28   scope Medi-Cal coverage. In 2017-18, the most recent fiscal year for which data is available,
                                                  5
     DECL. OF MARI CANTWELL IN SUPPORT OF PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                     Case No. 3:19-cv-04975
     Case 4:19-cv-04975-PJH Document 18-2 Filed 08/26/19 Page 53 of 112



 1   Family PACT served approximately 940,000 income eligible men and women of childbearing age

 2   at no cost through a network of approximately 2,200 providers.

 3            29. Similar to coverage offerings for pregnant women, DHCS also leverages Medi-Cal

 4   resources to extend meaningful coverage to a wide range of children. This is accomplished with

 5   federal funds available under titles XIX and XXI (Children’s Health Insurance Program or

 6   CHIP).

 7            30. Under title XXI, states have multiple options for how to structure CHIP

 8   administration: (1) claim title XXI funds under a Medicaid expansion model extending Medicaid

 9   benefits to income eligible children; (2) implement a standalone model to extend separate CHIP

10   benefits to income eligible children; or (3) a combination of the first two options.

11            31. DHCS employs the combination model, but the vast majority of the State’s title XXI

12   allotment is used to expand Medicaid coverage under the first option to children in working

13   families whose parent(s) or guardians(s) exceed the income eligibility thresholds for traditional

14   title XIX based Medi-Cal. Under the Medi-Cal State plan, children with incomes through 266%

15   of the FPL are eligible for full scope Medi-Cal benefits, with premiums applied to incomes above

16   160% of the FPL.

17            32. DHCS uses title XXI funds to further extend coverage to children with income up to

18   322% of the FPL under its standalone CHIP model.

19            33. Almost half of California children have at least one immigrant parent. Of these

20   children, over 4 million are U.S. citizens, and 2 million are enrolled in Medi-Cal and CHIP.

21            34. Beneficiaries of other DHCS programs include recipients of breast and cervical

22   cancer screening and treatment, genetically handicapped services, and prostate cancer treatment.

23   These programs serve as a safety net for those who are otherwise not eligible for full-scope Medi-

24   Cal, covering over 1.5 million individuals collectively.

25            35. I know from my experience overseeing various DHCS programs that the need for

26   public safety net programs varies within income levels, and our programs have been built to

27   address the different needs of Californian families.

28
                                                       6
     DECL. OF MARI CANTWELL IN SUPPORT OF PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                     Case No. 3:19-cv-04975
     Case 4:19-cv-04975-PJH Document 18-2 Filed 08/26/19 Page 54 of 112



 1          36. If individuals avoid the preventive care and treatment provided by these programs, it

 2   will increase an individual’s risk for adverse health impacts including late stage disease detection,

 3   unintended pregnancy, poor birth outcomes, and increased morbidity and mortality for late stage

 4   disease-unwinding years of investment into these interwoven health services. Additionally,

 5   poorer health outcomes for these populations will also affect the overall health of all Californians

 6   by both putting strain on the overall health care delivery system as well as increasing the potential

 7   risks of the spread of infection and illness.

 8         A.      Uninsured Rates and Uncompensated Costs

 9          37. In addition to the individual and larger public health impact, the Rule will result in

10   new economic burdens for California’s healthcare safety net system.

11          38. Since passage of the ACA and the expansion of eligibility in the Medi-Cal program,

12   California has experienced a considerable decrease in the number of uninsured residents—the

13   uninsured rate dropped from 17% in 2013 to 6.8% in 2017. These enrollment achievements, have

14   led to increased healthcare coverage, better health, and lower costs for all.

15          39. Reducing access to preventative and timely healthcare services leads to increased

16   state costs resulting from emergency room visits and the consequences of unmet healthcare needs.

17   In my experience at DHCS, I know deferred care often leads to more complex medical

18   conditions, which are more expensive to treat at the emergency room or may not be treatable at

19   all resulting in serious injury or premature death. DHS recognizes the Rule could lead to

20   “increased use of emergency rooms and emergent care as a method of primary health care due to

21   delayed treatment,” and “increases in uncompensated care in which a treatment or service is not

22   paid for by an insurer or patient.” 84 Fed. Reg. 41384.

23          40. If the number of insured in California were to decrease and overall public health

24   declines, California would experience an increase in uncompensated costs for emergency room

25   services and hospitalizations. The cost of uncompensated care would be shifted to the broader

26   healthcare delivery system resulting in higher costs for the state, local entities, and private

27   healthcare payers.

28
                                                        7
     DECL. OF MARI CANTWELL IN SUPPORT OF PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                     Case No. 3:19-cv-04975
     Case 4:19-cv-04975-PJH Document 18-2 Filed 08/26/19 Page 55 of 112


           B.      Administrative Burden
 1
             41. If implemented, the Rule likely will interfere with and complicate DHCS’
 2
     administration of programs. For example, county health departments and hospitals have
 3
     requested guidance on how to respond and adapt enrollment processes to the Rule. In
 4
     anticipation of this Rule, staff have spent time reviewing the Rule, as well as planning and
 5
     implementing efforts to provide technical assistance and guidance in response to these questions
 6
     and attempt to avoid confusion.
 7
             42. Further, the Rule will sow confusion about immigrants’ ability to access essential
 8
     health benefits, for which they remain eligible under both state and federal laws, without
 9
     jeopardizing their ability to adjust their immigration status.
10
             43. The Rule undermines the substantial progress that DHCS has made to increase access
11
     to healthcare, harming families and communities, weakening the public health, and creating
12
     public distrust in the State’s social welfare institutions.
13
             I declare under penalty of perjury that the foregoing is true and correct and of my own
14
     personal knowledge.
15
             Executed on August 23, 2019, in Sacramento, California.
16

17
                                                        ______________________________
18                                                      Mari Cantwell
                                                        Medicaid Director
19                                                      California Department of Healthcare Services
20

21

22

23

24

25

26

27

28
                                                        8
     DECL. OF MARI CANTWELL IN SUPPORT OF PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                     Case No. 3:19-cv-04975
Case 4:19-cv-04975-PJH Document 18-2 Filed 08/26/19 Page 56 of 112




                       Tab 11
       Case 4:19-cv-04975-PJH Document 18-2 Filed 08/26/19 Page 57 of 112



      AVIER BECERRA
      ttomey General ofCalifornia
      1ICHAEL L. NEWMAN
     Senior Assistant Attorney General
     CHEROKEEDM MELTON
     Supervising Deputy Attorney General
     ENNIFERC. BONILLA
     ISA ClSNEROS
     ULIA HARUMI MASS
      NITA GARCIAVELASCO
      RENDAAYON VERDUZCO
      NNA RICH, State Bar No. 230195
      eputy Attorneys General
       1515 Clay Street, 20th Floor
       P. O. Box 70550
       Oakland, CA 94612-0550
       Telephone: 510-879-0296
       Fax:510-622-2270
10     E-mail: Anna. Rich@doj. ca. gov

11    Attorneys for Plaintiff State of California
12

13
                                IN THE UNITED STATES DISTRICT COURT
14
                            FOR THE NORTHERN DISTRICT OF CALIFORNIA
15

16
17     STATE OF CALIFORNIA,DISTRICTOF                        CASEN0. 3:19-cv-04975
       COLUMBIA,STATEOFMAINE,
18     COMMONWEALTH OF                                       DECLARATION OF ALEXIS CARMEN
       PENNSYLVANIA and STATE OF                             FERNANDEZ IN SUPPORT OF
19     OREGON,                                               PLAINTIFFS' MOTION FOR A
                                                             PRELIMINARYINJUNCTION
20                                             Plaintiffs,

21            V.


22
       U. S. DEPARTMENT OF HOMELAND
23     SECUMTY;KEVINMcALEENAN,in his
       official capacity as Acting Secretary of
24     Homeland Security; U. S. CITIZENSHIP
       AND IMMIGRATIONSERVICES;and
25     KENNETH T. CUCCINELLI, in his official
       capacity as Acting Director of U. S. Citizenship
26     andImmigration Services,

27                                           Defendants.

28

        DECL. OF ALEXIS CARMEN FERNANDEZ ISO PLAINTIFFS' MOT FOR PRELIMINARY FNJUNCTION
                                               CaseNo. 3:19-cv-04975
     Case 4:19-cv-04975-PJH Document 18-2 Filed 08/26/19 Page 58 of 112



 1            I, Alexis Carmen Femandez, declare as follows:

2             1. I am Acting Chiefofthe CalFresh& Nutrition Branchwithinthe California

3    Department of Social Services (CDSS). I have held this position since July 2019. Prior to the

4    position I hold now, I served as Chief of the CalFresh Policy Bureau, previously known as the

5    CalFresh Policy Section, within the CalFresh andNutrition Branch at CDSS, from June 2016 to
5    July 2019. Before joining state service, I was the Policy Director at First 5 Association of
7    California and Director ofLegislation at California Food Policy Advocates. I have a Master's
 g   degree in Social Welfare, with a specialization in Management and Plaiming, from University of
 9   California, Berkeley.

10            2.   In my current position, I oversee the administration ofthe CalFreshprogram for the
11   state ofCalifornia. I supervise a staffof 110 state employees, whooversee CalFreshpolicy,
12   operations, outreach, quality control, andvarious other aspects ofCalFresh andothernutrition
13   programs. In my previous position ofChiefofthe CalFresh Policy Bureau, I oversaw all nutrition
14   policy for CDSSandworked directly withbothcounties andadvocacy organizations to increase
15   enrollment amongst eligible Califomians and address any significant concerns.
16   I.      OVERVIEWOFTHECALFRESH& NUTRITIONBRANCHATCDSS
^             3. CDSS' CalFresh & Nutrition Branch (Branch) administers andprovides state
1g   oversightto a variety ofnutrition focusedprograms. Majorprograms includetheCalFresh
19   Program, whichis the public name. forboththe Supplemental Nutrition Assistance Program
20   (SNAP) in California andthe state-funded California Food Assistance Program (CFAP); CalFresh
21   Employment & Training (CalFresh E&T); CalFresh Healthy Living (known federally as SNAP-
22   Ed); CalFresh Outreach (known federally as SNAP Outreach); andtwo food distribution
23   programs. CDSS'programs help Califomians accessnutritious foodsfora betterdiet. CalFresh
24   benefits stretch food budgets, allowing individuals and families to afford nutritious food,
25   including more fhlits, vegetables andotherhealthy foods.
^             4. In order to fulfill its mission ofhelping Californians accessnutritious foods, CDSS
27   has a responsibility to ensure that eligible individuals are aware ofandhave access to benefits. In
28   aneffort to raise participation rates asmuch aspossible, CDSS has invested significant time and
          DECL. OF ALEXIS CARMEN FERNANDEZ ISO PLAINTIFFS' MOT. FOR PRELIMINARY INJUNCTION
                                             CaseNo. 3:19-cv-04975
     Case 4:19-cv-04975-PJH Document 18-2 Filed 08/26/19 Page 59 of 112


1    resources in both outreach andthe development oftools and operational processes that provide
2    greater access to benefits.

3    II.     RELEVANT PROGRAMS

4             5. As noted earlier, in California, SNAP is called CalFresh. CalFreshprovides nutrition
5    benefits that assist households with low income in purchasing the food they need to maintain
6    adequatenutrition.
7             6. SNAP is a federal program, and its eligibility standards and benefit levels are
g    established by Congress. In 2016, SNAP provided anaverage of$288. 09 per CalFresh household
9    permonth and $138. 97per individual Californiarecipient permonth in benefits. TheUS
10   Department ofAgriculture Food andNutrition Service administers SNAP nationally and funds
11   100 percent ofthe benefits and halfofthe adminisb-ative costs. States pay the remaining 50
\2   percent of administrative costs
^             7. InCalifornia, CalFreshisadministered atthe county level, withoversightprovidedby
14   CDSS. To cover California's shareofadministrative costs, the statepays35percentof
15   administrative costs and counties pay the remaining 1 5 percent.
^             8. CFAPprovides state-fundednutrition benefitsforimmigrants whoarenoteligible for
17   SNAPduetotheimmigration requirements underthePersonalResponsibility andWork
18   Opportunity Reconciliation Act of 1996 (PRWORA). This type ofsupplemental state program is
19   pennittedunderPRWORA.Althoughthefundingsourceandeligibility criteriadifferforCFAP
20   andSNAP,bothprograms areadministeredtogetherbythe counties andreferredtopublicly as
21   CalFresh, in aneffort to simplify the processes andprovide easy access for applicants and
22   recipients. As a result, applicants do not apply for SNAP or CFAP, but for CalFresh generally.
23   Similarly, a CalFreshhousehold whosemembers havevarying immigration statuses, mayreceive
24   bothSNAPandCFAPfundedCalFreshbenefits, buttherecipients onlyknowthattheyare
25   receiving CalFresh.
26             9. In June 2019, California had 1,985, 609 participating CalFresh households, and
27   3, 811, 841 individual recipients withinthosehouseholds. Nearly halfofCalFreshrecipients each
28   month are under the age of 18.

           DECL.OFALEXISCARMENFERNANDEZISOPLAINTIFFS'MOT. FORPRELIMINARYINJUNCTION
                                              CaseNo. 3:19-cv-04975
      Case 4:19-cv-04975-PJH Document 18-2 Filed 08/26/19 Page 60 of 112



 1           10. CalFresh benefits are critical to Califomians in need, particularly for low-income
2    communities, communities of color who face significant disparities, those working low-wage
3    jobs, and older adults on fixed-incomes. In addition to improving access to healthier foods,
4    CalFresh serves as an anti-poverty program. Receipt ofnutrition benefits allow Califomians to
5    use their limited financial resources to cover other necessary expenses including housing,
6    healthcare, and child care,

7            11. CalFresh recipients, who are deemed eligible under federal SNAP rules, are also
g    eligible to participate in CalFresh Employment & Training.(CalFresh E&T) services. The goal of
9    CalFresh E&Tis to increase the employment andearningcapacity ofCalFreshrecipients by
10   maximizing their access tojob placement, supportive services, skills trainings, and credentialing.
^            12. CDSSalso administers CalFresh Healthy Living (known federally as SNAP-Ed).
12   CalFresh Healthy Living facilitates behaviorally focused, evidence-based, nutrition andphysical
\3   activity education interventions to improve food security andprevent nutrition related chronic
14   diseases. CalFresh Healthy Living services aretargeted to Califomians ofall ageswholive in
15   householdswithincomesatorbelow 185%oftheFederalPoverty Level (FPL).Participantsneed
\5   not be receiving CalFresh benefits.
p            13. CDSS alsoadministers CalFreshOutreach(known federally asSNAPOutreach),
1g   whichpromotes awarenessofandparticipation in SNAPamongsteligible Califomians. CalFresh
19   Outreachseeksto ensurethatall eligible individuals areawareofandreceiving CalFresh.The
20   CalFreshOutreachProgramoversees a networkofstatewidecontractors conductingtargeted
21   outreach and application assistance.
-^           14. ReceiptofSNAPis alsousedto certify childrenforreceiptoffreeschoolmeals. The
23   California Department ofEducation (CDE) has established a statewide Direct Certification
24   system thatmatches student dataagainstthe CDSSstatewide dataon CalFreshrecipients to
25   streamline school meal eligibility and enrollment.
26   III.   CALFRESH & IMMIGRANT ACCESS

27           15. The administration ofCalFresh requires strict adherence to the immigration eligibility

28   criteria established as a result ofPRWORA, compliance with all federal and state anti-
       DECL.OFALEXISCARMENFERNANDEZISOPLAINTIFFS'MOT. FORPRELIMINARYINJUNCTION
                                             CaseNo. 3:19-cv-04975
     Case 4:19-cv-04975-PJH Document 18-2 Filed 08/26/19 Page 61 of 112



1    discriminationlaws, andoutreach efforts to increaseparticipationamongst all eligible

2    Califomians.

3           16. Addressing these requirements simultaneously requires significant resources and

4    staffattention to program administration and outreach. Before the Rule, it was already
5    challenging to inform and gaintmst in immigrant communities to encourage full participation in
5    CalFresh among eligible individuals. For years, CDSS hasprovided outreach materials and
7    policy guidance to increase awareness ofthe limited scope ofthe prior public charge rule, i.e. that
g    it does not apply to nutrition benefits, and thereby increase participation among eligible
9    immigrants.

10   IV.   U. S. DEPARTMENT OFHOMELAND SECURITY'S PUBLIC CHARGE RULE

^            17. I am familiar with the rule, "Inadmissibility on Public Charge Grounds, " 84 Fed. Reg.
12   41292 (hereinafter "Rule") issued on August 14, 2019 by the Department ofHomeland Security
13   I understand that the Rule redefines "public charge" and "public benefit" for immigration
14   purposes,

^5           18. TheRuleexacerbatesthe challengesthatI describedaboveby dramatically
16   expanding the public charge test, and escalating fears and confusion in immigrant communities.
^            19. Since drafts ofthe proposed Rule were leaked in early 2018, 1 have received reports
1g   and inquiries from county partners and stakeholders concerning the fear and confusion that
19   immigrants and individuals in mixed-status families are experiencing with regard to their cun-ent
20   orpotential useofpublic benefits andthe consequences for anindividual's legal immigration
21   status.. County administrators have conveyed concerns they received from both potential
22   applicants for benefits andcurrent recipients ofbenefits.
^3           20. It is evident from the complex language in the Rule, that it requires a level of
24   expertise in both public benefits and immigration lawthat CalFresh applicants andrecipients do
25   not possess under typical circumstances. Under the Rule, immigrant families relying onpublic
26   assistance programs will face much more complex and difficult decisions about which programs
27   and services they can safely use without jeopardizing their present or future potential legal status.
28

       DECL.OFALEXISCARMENFERNANDEZISOPLAINTIFFS'MOT. FORPRELIMINARYINJUNCTION
                                             CaseNo. 3:19-cv-04975
     Case 4:19-cv-04975-PJH Document 18-2 Filed 08/26/19 Page 62 of 112



1    The Rule's expanded list of benefits included in the public charge test and its complex provisions

2    will be extraordinarily difficult to communicate clearly and effectively to program participants.
3            21. Based on the reports I have received from counties and stakeholders, I believe the
4    mere idea of this Rule caused misinformation, fear and confusion, has led individuals to disenroll
5    from CalFresh, and to decline to apply for CalFresh in the first instance. I believe the Rule will
6    continue to discourage not only immigrants who are subject to the Public Charge stahite, but also
7    those to whom the Rule does not apply. I refer to this as the chilling effect.
g            22. I am aware that the proposed Rule expressly anticipated that persons other than those
9    individuals subject to public chargedeterminations will experience the chilling effect and
10   disenroll from or decline to enroll inpublic benefitprograms for whichthey andtheir family
11   members remain eligible under the law. I am also aware that DHS states that these drops in
12   enrollment may affectU.S. citizens, including U. S. citizen children in mixed-immigration status
13   households.
^4           23. In my experience, the misinformation around this type ofcomplex and confusing
15   policy has lasting, long term impacts, including amongst families and communities who will
16   sharetheirunderstanding ofprogramrules andexacerbatemisconceptions. IftheRuleis
17   implemented, CDSSandthecountiesmayneverbeableto fully addressthe fearand
1g   misconceptions resulting from the inclusion of SNAP. These misconceptions will impact
19   participation amongeligible Califomians andinfluence CDSS'messaging inoutreachandpolicy
20   materials for years to come.

21   V.    CALFRESH & NUTRITION BRANCH'S IMPACTED INITIATIVES

22           24. I believe the Rule will negatively impact CalFresh Outreach's ongoing campaigns.
23   Currently we are working on several initiatives to improve participation amongst Califomians
24   who are eligible for CalFresh. These include outreach to college students, older adults, andpeople
25   with disabilities.
26           25. As California is anincredibly diverse state with a large immigrant population, any
27   demographic group targeted for outreach will include some non-U. S. citizens aswell as some
28   citizens who are in mixed-status households. Therefore, both broad andtargeted outreach efforts
       DECL.OFALEXISCARMENFERNANDEZISOPLAINTIFFS'MOT. FORPRELIMINARYINJUNCTION
                                              CaseNo. 3:19-cv-04975
     Case 4:19-cv-04975-PJH Document 18-2 Filed 08/26/19 Page 63 of 112


1    will need to be reviewed and potentially altered to address the impacts and misconceptions

2    resulting from the Rule.
3           26. Over the past year, atthe direction ofthe California State Legislature, CDSS has
4    participated in a Food for All workgroup with governmental and non-governmental stakeholders.
5    The purpose ofthe workgroup was to identify accessibility issues and determine ways to increase
6    participation in nutrition programs amongst eligible immigrant and mixed-status households here
7    in California. In manyways,thework ofthat group will befrustrated bythis Rule, asany andall
g    outreach to immigrant andmixed-status households will nowneedto focus on clarifying the
9    implications of the Rule.
^0          27. In June 2019, California began a major expansion ofSNAP eligibility to hundreds of
11   thousands ofolder adults andpeople with disabilities withlow income. Priorto June,recipients
12   ofSupplemental SecurityIncome(SSI)were ineligibleforSNAPinCalifornia. Thischangein
13   eligibilitypolicy isknownastheCalFreshExpansion. TheCalFreshExpansionincluded, and
14   continuesto include, substantial outreachefforts. Giventhefactthat SSIandSNAPrecipients
15   include lawfulpermanent residents, naturalizedU. S. Citizens,andmembers ofmixed-status
15 households,weareconcernedthattheconfusionsurroundingSNAP'SinclusionintheRulewill
17   stopmany SSIrecipients from applying forCalFreshout offearthatit mightnegatively impact
1g   their status orthe status ofa family member. Inthis case, our outreach efforts will nowneedto be
19   amended in aneffort to stem the chilling effect amongst theseparticularly vulnerable populations
20   of eligible individuals.
^            28. The CalFresh E&Tprogram hasbeenworking to expandparticipation in aneffort to
22   improve accessto employment andhigher-wages. Whilethisgoalisinlinewiththestated
23   purpose oftheRule,theRuleitselfwill leadindividualsto disenroll from CalFresh(SNAP),
24   which will subsequently barthem from participating in CalFresh E&T.
^5           29. Unlike CalFresh E&T, CalFresh Healthy Living doesnot require SNAPeligibility or
26   participation. Instead,CalFreshHealthyLivingprovides classes,materials, andeducationto low-
27   income communities more broadly. These programs provide greattools for individuals and
28   familiesto stayhealthy, eatwell ona budget, andmitigate future dietrelatedhealthconcerns.
                                                      6

       DECL. OF ALEXIS CARMEN FERNANDEZ ISOPLAINTIFFS' MOT. FORPRELIMINARY INJUNCTION
                                             CaseNo. 3:19-cv-04975
     Case 4:19-cv-04975-PJH Document 18-2 Filed 08/26/19 Page 64 of 112



1    While all ofthose outcomes would make an individualless likely to become a public charge, I

2    believe that the Rule has created suchfear and confusionthat many individualswill avoidthese

3    services out of misplaced concern that participation could be counted against them at a future

4    date.

5            30. As previously explained, SNAP recipient data is used to directly certify children for

6    free school meals by the California Department ofEducation. Based on their receipt of SNAP,
7    these children andtheir families are known to have low income and are likely to have unmet
g    nutrition needs. As children disenroll from CalFresh as a result ofthis Rule, there may be a
9    decline in the number of children directly certified for free school meals. This will require those
10   children to be directly certified based on participation in some other program, assuming they
11   haven't also disenrolled from all otherpublic benefits, or the child's family to submit an
12   application through the school. The impact here is not only a potential decline in school meal
13   program participation, but also a loss ofadministrative streamlining andefficiency.
^4           31. Disenrollment from CalFresh will lead to a strain on California's emergency food
15   safety net, provided through a network ofprimarily privately fundedfoodbanks andpantries
16   across the state. Households in need offood will turn to CDSS' food distribution programs when
17   they could be receiving CalFresh instead. Due to the limited funding provided for CDSS' food
1g   distribution programs, increased demand will certainly not be met by these programs alone. The
19   emergency foodsafetynetismeantto bea lastresort oremergency provision. Instead, families
20   afraidofthe implications ofthe Rule will become reliant onthefoodbanks andpantries, thus
21   limiting their ability to serve those experiencing dire need or emergency.
22   VI. ADMINISTRATIVEIMPACTSOFDHS'PUBLICCHARGERULE
33           32. Ifthe Rule is implemented, CDSS will need to study andunderstand the Rule's
24   impact onthe communities they serve and train employees onthese changes, as detailed below.
25           33. Basedon the risk ofdisenrollment and avoidanceofprograms, the CalFreshOutreach

26   staffwithin CDSShavebegunpreparing outreach andcommunication strategies specific to the
27   Rule. This is in additionto the revisions to our existing outreach campaigns on othertopics.
28   CDSS will be required to commit significant resources to inform and educate immigrant
                                                       7

       DECL. OF ALEXIS CARMEN FERNANDEZ ISO PLAINTIFFS' MOT. FOR PRELIMDsfARY INJUNCTION
                                     CaseNo. 3:19-cv-04975
     Case 4:19-cv-04975-PJH Document 18-2 Filed 08/26/19 Page 65 of 112



1    populations andtheir families aboutthe Rule and its impact on our nutrition programs to
2    counteract and mitigate fear and misinformation.

3           34. CalFresh Outreach contracts with 145 contractors and subcontractors andworks with
4    local government agencies, community-based organizations, the California State University
5    system, and many other State Implementing Agencies to encourage CalFresh enrollment. CDSS
5    anticipates that we will need to provide training and technical assistance, aswell asnew outreach
7    materials, to all of our contractors, subcontractors, and partners.
g            35. The Branch has designated a team ofstaffmembers, including myself, who will be
9    workingto addresstheimpacts oftheRule. Wehavebegunto identifypastpolicy guidancefor
10   both our federal and state programs, all ofwhich was developed in accordance with federal laws,
11   rules, and guidance, which will now need to be reviewed and revised. New guidance will needto
12   beissuedto thecounties sothatcountyeligibility workers donotinadvertently provide inaccurate
13   information to potential applicants or current recipients.
^4           36. Our designated staffmembers will also be working to provide responses to county
15   partners and stakeholders ontheimpacts ofthe Rule. Given theprevious reports received from
16   both counties andstakeholders, it is likely thatthe Branch, andCDSSmore broadly, will receive
17   significant inquiries and requests for interpretation or explanation.
18   VII. BROADERPOTENTIALIMPACTS OFDHS'PUBLIC CHARGE RULE
^9           37. Asnotedearlier, in2016, SNAPprovidedanaverageof$288.09perCalFresh
20   household per month and $ 138. 97 per individual California recipient permonth inbenefits. In
21   addition,becauseevery $1 in SNAPbenefitsgenerates anestimated $1. 79ineconomic activity,
22   decisionsbyCalifornia's immigrant familiesto forgo critical nutrition benefitswill result inlost
23   economic activity statewide. In2018,26, 599grocers, farmers' markets, andothermerchants in
24   California accepted EBT as a method ofpayment for goods and services.
^5           38. IftheRuleisimplemented, I expectthatit will increasefoodinsecurity in California,
26   adversely affectingpeople's abilitytobuynutritious foodwhilealsocoveringotheressential
27   costs, suchashousing,healthcareandchildcare. Growingfoodinsecurity, dependingonthe
28
                                                         8

       DECL.OFALEXISCARMENFERNANDEZISOPLAINTIFFS'MOT FORPRELIMINARYINJUNCTION
                                               CaseNo. 3:19-cv-04975
     Case 4:19-cv-04975-PJH Document 18-2 Filed 08/26/19 Page 66 of 112


 1   extent, could increase other costs for the state, such as those related to treating illnesses and other

2    health conditions, and responding to other hardships that result from lack of adequate nutrition.

3           39. In my experience, policies like the Rule will discourage eligible immigrants from

4    seeking both federally and state-funded nutrition assistance, thwarting California's goal of

 5   curtailing hunger. The CDSS has gone to great lengths to overcome both structural barriers and

6    individualized fear of immigration consequences. This investment in the states' people and future

 7   is an investment that is both compassionate and prudent, as it pays off in lower poverty and

 8   suffering in the short term and in California's global prosperity long term.

 9          I declare under penalty of perjury that the foregoing is true and correct and of my own

10   personal knowledge.

11          Executed on the 22nd day ofAugust, 2019, in Sacramento, California.

12

13

14
                                                       Alexis Carmen Femandez
15                                                     Acting Chief, CalFresh& Nutrition Branch
                                                       CaliforniaDepartment of Social Services
16

17

18

19
20

21

22

23
24

25

26

27
28

       DECL.OFALEXISCARMENFERNANDEZISOPLAINTIFFS'MOT. FORPRELIMINARYINJUNCTION
                                              CaseNo. 3:19-cv-04975
Case 4:19-cv-04975-PJH Document 18-2 Filed 08/26/19 Page 67 of 112




                       Tab 12
     Case 4:19-cv-04975-PJH Document 18-2 Filed 08/26/19 Page 68 of 112



 1   XAVIERBECERRA
     Attorney General of California
 2   MICHAELL. NEWMAN
     Senior Assistant Attorney General
 3   CHEROKEEDM MELTON
     SupervisingDeputy Attorney General
 4   JENNIFERC. BONILLA
     LISA ClSNEROS
 5   JULIA HARUMI MASS
     ANITA GARCIA VELASCO
 6   BRENDAAVON VERDUZCO
     ANNARICH, State Bar No. 230195
 7   Deputy Attorneys General
      1515 Clay Street, 20th Floor
 8    P. O. Box 70550
      Oakland, CA 94612-0550
 9    Telephone: 510-879-0296
      Fax:510-622-2270
10     E-mail: Anna.Rich@doj.ca.gov
     Attorneysfor PlaintiffState of California, by and
11   through Attorney GeneralXavier Becerra
12

13
                             IN THE UNITEDSTATES DISTRICTCOURT
14
                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
15

16

17

18                                                       CASEN0. 3:19-cv-04975
     STATE OF CALIFORNIA, DISTRICT OF
19   COLUMBIA, STATE OF MAINE,
     COMMONWEALTH OF                                     DECLARATIONOF DEBBITHOMSON
                                                         IN SUPPORT OF PLAINTIFFS'
20   PENNSYLVANIAand STATEOF                             MOTION FOR A PRELIMINARY
     OREGON,                                             INJUNCTION
21
                                           Plaintiffs,   Administrative Procedure Act Case
22
                   V.
23

24   ACTINGSECRETARYKEVINK.
     McALEENAN,IN HISOFFICIALCAPACITY
25   ASSECRETARYOF THE U. S. DEPARTMENTOF
     HOMELAND SECURITY; U. S. DEPARTMENT
26   OF HOMELAND SECURITY; DOES 1-100,
27                                       Defendants.
28

      DECL. OF DEBBI THOMSON IN SUPPORT OF PLAD^TIFFS' MOT. FOR PRELIMINARY INJUNCTION
                                     CaseNo. 19-cv-04975
     Case 4:19-cv-04975-PJH Document 18-2 Filed 08/26/19 Page 69 of 112



 1             I, Debra (Debbi) Thomson, declare as follows:

 2             1. I am the Deputy Director ofthe Adult Programs Division (APD) for the California
 3    Department of Social Services (CDSS). I have held this position since 2016. Prior to the position
 4    I hold now, I served as the Division Manager for Senior and Adult Services for the Sacramento

 5    County Department ofHealth and Human Services. In that capacity, I was responsible for
 6   managing Sacramento County's Senior and Adult Services Programs, including IHSS, APS,
 7   Public Guardian Programs and Senior Volunteer Services. I was the IHSS Program Manager for
 g   Senior and Adult Services for the Sacramento County Department of Health and Human Services

 9   from September 2012 to February 2016. Prior to September 2012, 1 was employed with CDSS as
1o   the Chief of the Fiscal/Administrative, Systems and Quality Assurance Branch of APD.

11            2. In my capacity as Deputy Director, I am responsible for state oversight, policy,
12   regulations, operations, litigation, and related matters for the Adult Programs Division, including
13   the In-Home Supportive Services (IHSS) program and the Cash Assistance Program for
14   Immigrants.

15            3- The CDSS administers the In-Home Supportive Services (IHSS) program, which is a
16   federal, state, and locally funded program. As part of a complex partnership, CDSS administers
17   the program by working with Department ofHealth Care Services (DHCS), counties, public
1g   authorities, program advocates, providers, and provider unions.

19            4- The IHSS program provides in-home assistance exclusively to individuals who are
20   aged, blind, or who have disabilities so they can remain safely in their own homes as an
21   alternative to out-of-home care.

22            5. California's IHSS program is the largest Medicaid personal care services program in
23   the country, with over 506, 000 IHSS providers serving more than 593, 000 Califomians with
24   disabilities.

25           6. IHSS is comprised of four programs in California: the Personal Care Ser/ices

26   Program; the Community First Choice Option; and the IHSS Plus Option, all of which are paid
27   for through a combination offederal, state and county funds, and IHSS-Residual, which is state
28   andcounty funded.
                                                      1

       DECL. OF DEBBI THOMSON IN SUPPORT OF PLAINTIFFS' MOT. FOR PRELIMINARY INJUNCTION
                                             Case No. 19-cv-04975
     Case 4:19-cv-04975-PJH Document 18-2 Filed 08/26/19 Page 70 of 112



 1              7. Services to IHSS recipients are determined according to the recipient's ability to

 2   perform essential daily activities, and may include feeding, bathing, dressing, respiration, bowel

 3   & bladdercare, moving in and out of bed, rubbing the skin to prevent skin breakdown,

 4   housekeeping, laundry, shopping, meal preparation and clean up, accompanimentto medical

 5   appointments, paramedical services, andprotective supervision.

 5              8.   There are circumstances in which individuals receiving IHSS are pennitted to use

 7   services while working. For example, individuals enrolled in Medi-Cal's Working Disabled

 g   Program are placed in an eligibility category that allows them to have countable income up to

 9   250% of the Federal Poverty Level. Similarly, the Medically Needy Medi-Cal program provides
10   services to aged, blind, or disabledpeople with income abovethe eligibility levels for no-cost

11   Medi-Cal programs. Through these programs individuals with disabilities may receive supportive
12   services while earning income.

13              9. I am familiar with the rule, "Inadmissibility on Public Charge Grounds, " 84 Fed. Reg.

14   41, 292 (hereinafter "Rule") issued on August 14, 2019 by the Department of Homeland Security.

}5   I understand that the Rule redefines "public charge" for immigration purposes.

16              10. The Rule includes federally-fundedMedicaidin its list ofenumeratedpublic benefits
17   programs for purposes of public charge determinations. In order to be eligible for the federally-

1g   funded IHSSprograms, recipients are required to be a qualified alien, withinthe meaningofthe

19   Personal Responsibility and Work Opportunity ReconciliationAct of 1996 (PRWORA)eligible
20   for Medi-Cal (California's Medicaidprogram).

21              11. I am aware that the Rule expressly anticipates that persons other than those
22   individuals subject to public charge determinations will be chilled and disenroll from or decline to

23   enroll in public benefitsprograms for whichthey and their family members remain eligible under

24   the law. I am also aware that DHS states that these drops in enrollment may affect U. S, citizens,

25   includingU. S. citizen children in mixed-immigrationstatus households. See 84 Fed. Reg.

26   41, 300.
27              12. The state has substantially invested in IHSSprograms in part to allow recipients to
28   avoid unnecessary and costly institutionalization, to seek to improve health outcomes, and to
                                                         2

       DECL. OF DEBBI THOMSON IN SUPPORT OF PLAINTIFFS' MOT. FOR PRELIMINARY INJUNCTION
                                      CaseNo. 19-cv-04975
         Case 4:19-cv-04975-PJH Document 18-2 Filed 08/26/19 Page 71 of 112



     1   protect the legal rights of Califomians with disabilities.

 2               13. Based on my experience implementing large-scale changesto the IHSSprogram, I

 3       expect that if the Rule is implemented, it will cause confusion and thereby have a significant
 4       impact on agedand blind individualsand individualswith disabilitieswho rely on the IHSS

 5       program. There may be some families who need and are eligible for IHSS and are not included

 6       withinthe public charge definition who may nonetheless forego receipt of critical care for

 7       themselves or their children in order to .avoid perceived negative treatment in a public charge

 8       determination. This has beenreferred to as the "chilling effect."

 9               14. Individuals who need IHSS but do not receive services due to the fear of either their

10       families' or their own immigration status beingnegatively affected, will risk their health and

1\       safety whenthey do not receive assistancewith their essential daily activities. Not only will this

12       impact the individuals and their families, but it could also result in costly emergency room

13       treatment and/orhospitalizationor another in-patientplacement. This chilling effect will place a
14       burden on California's healthcare system and will also result in higher costs for the healthcare

15       system at large.

15               15. CDSSwill needto provide outreachand informationto recipients and their providers

17       to ensure that those in need do not forgo these essential services due to an erroneous fear about

18       the impact the receipt ofIHSSwill have on their, or their family members', immigration status.

19               16. If the Rule is implemented, CDSSwill needto expendtime and resources intendedto

20       counteract misinfonnationabout the receipt anduse of IHSS. This may include posting
21       electronic messagesto IHSSrecipients, posting messageson the Department's website,

22       publishingwebcasts, or sendingindividual mailings to the over 1 million Califomiansthat receive

23       or provide IHSS.

24               17. Additionally, CDSSwill need to respond to inquiries from counties and stakeholders

25       concerning the Rule and will need to issue new guidance to counties so that their eligibility

26       workers do not inadvertently provide inaccurate informationto potential IHSSapplicants, current

27       IHSS recipients, and IHSS providers.

28

           DECL. OF DEBBI THOMSON IN SUPPORT OF PLAH^TIFFS' MOT. FOR PRELIMINARY INKJNCTION
                                                  Case No. 19-cv-04975
      Case 4:19-cv-04975-PJH Document 18-2 Filed 08/26/19 Page 72 of 112



 1           18. The Rule may also negatively impact California's ability to meet the needs ofthese

 2   individuals with disabilities and their families. There are many mixed-status households

 3   throughout California. This includes families with parents who are not U. S. Citizens but have
 4   children with disabilities who are U. S. Citizens and qualify for IHSS. Based on the chilling

 5   effect, these parents may refrain from applying for essential IHSS services for their children due

 6   to confusion about the potential negative impact it may have on their immigration status, even

 7   though these services for children do not count as part of a public charge determination.

 g           19. Additionally, individuals with disabilities who have permanent residency and are

 9   currently receiving IHSS may mistakenly disenroll from the program due to fear and an erroneous

\0   belief that it will necessarily impact their status as a permanent resident or their eligibility for
11   naturalization in the future. Individuals who are elderly or who have disabilities are especially

12   susceptible to misunderstanding the applicability of the Rule. For these individuals, choosing to

13   discontinue these essential benefits will result in a significant health and safety risk.

^4           20. The Rule may also create a shortage of IHSS providers. IHSS providers who are not

15   citizens may not understand the applicability of the Rule and whether their work for a social

16   service program such as IHSS will impact their immigration status. IHSS providers may mistake

17   their pay check for a benefit check because it comes from IHSS. This type of confusion will have

\g   direct application to mixed immigration status households and/or where the provider is providing

19   IHSS to a family member. Currently, approximately 5% of all IHSS recipients do not have a

20   provider enrolled on their case and are not receiving services. This may increase number if
21   providers are deterred from continuing to provide services in the IHSS program.

22          21. 1 declare under penalty of perjury that the foregoing is true and correct and of my own

23   personal knowledge.
24          Executed on the 23rd day of August, 2019, in Sacramento, California.
25

26
                                                        DEBBI THOMSON
27                                                      Deputy Directorofthe Adult ProgramsDivision
                                                        California Department of Social Services
28
                                                        4

       DECL. OF DEBBI THOMSON IN SUPPORT OF PLAINTIFFS' MOT. FOR PRELIMINARY INTUNCTION
                                      CaseNo. 19-cv-04975
Case 4:19-cv-04975-PJH Document 18-2 Filed 08/26/19 Page 73 of 112




                       Tab 13
       Case 4:19-cv-04975-PJH Document 18-2 Filed 08/26/19 Page 74 of 112



      AVIERBECERRA
      ttorney General of California
       ICHAEL L. NEWMAN
     SeniorAssistant Attorney General
      HEROKEEDM MELTON
     Supervising Deputy Attorney General
     ENNIFERC. BONILLA
     ISA ClSNEROS
     ULIAHARUMI MASS
     N1TA GARCIA VELASCO
      RENDA AVON VERDUZCO
      NNA RICH, State Bar No. 230195
      eputy Attorneys General
       1515 Clay Street, 20th Floor
       P.O. Box 70550
       Oakland, CA 94612-0550
       Telephone: 510-879-0296
       Fax:510-622-2270
10     E-mail: Anna.Rich@doj.ca.gov
11    Attorneys for Plaintiff State of California
12

13
                                IN THE UNITEDSTATESDISTRICTCOURT
14
                            FORTHE NORTHERNDISTRICTOF CALIFORNIA
15

16

17     STATE OF CALIFORNIA,DISTMCTOF                         CASEN0. 3:19-cv-04975
       COLUMBIA,STATEOFMAINE,
18     COMMONWEALTH OF                                       DECLARATIONOF M. MARCELA
       PENNSYLVANIAandSTATEOF                                RUIZ IN SUPPORT OF PLAINTIFFS'
19     OREGON,                                               MOTION FOR A PRELIMINARY
                                                             INJUNCTION
20                                             Plaintiffs,

21           V.


22
       U. S. DEPARTMENT OF HOMELAND
23     SECURITY;KEVINMcALEENAN,in his
       official capacity as Acting Secretary of
24     Homeland Security; U. S. CITIZENSHIP
       AND IMMIGRATION SERVICES; and
25     KENNETHT. CUCCINELLI,in his official
       capacity as Acting DirectorofU. S. Citizenship
26     and Immigration Services,

27                                          Defendants.

28

        DECL. OF M. MARCELA RUIZ IN SUPPORT OF PLAINTIFFS' MOT. FOR PRELIMINARY INJUNCTION
                                               CaseNo. 3:19-cv-04975
      Case 4:19-cv-04975-PJH Document 18-2 Filed 08/26/19 Page 75 of 112



 1         I, M. MarcelaRuiz, declare as follows:

 2           1.      I am a resident ofthe State of California. I am over the age of 18 andhave

 3   personal knowledge of all the facts stated herein, except to those matters stated upon information

 4   and belief; as to those matters, I believe them to be tme. If called as a witness, I could and would

 5   testify competently to the matters set forth below.

 6           2.      I am currently employed by the California Department of Social Services (CDSS).

 7   The mission ofCDSSis to serve, aid andprotect needy andvulnerable childrenandadults in

 g   ways that strengthen and preserve families, encourage personal responsibility, and foster

 9   independence.

10           3.      I have served as Chiefofthe ImmigrationandRefugee ProgramsBranch since

11   July 2017. Before assuming my current role, I was Chiefof the Immigration and Civil Rights

12   Branch since May 2016. Prior to joining the California Department of Social Services, I worked

13   with CaliforniaRural LegalAssistance, Inc. (CRLA) as an attorney andprogram manager.
14   During my tenure with CRLA, I represented hundreds of immigrant clients in employment,

15   education, housing, public benefits, immigration and civil rights matters andadministered

16   programsthat primarily served rural communities with significantimmigrantpopulations.

17          4.       I am responsible for oversight of the Immigration and Refugee Programs Branch,

18   which includes the Immigration Services and Refugee Programs Bureaus. The Immigration

19   Services Bureau administers funds for legal and other related services for immigrants. The

20   RefugeeProgram Bureau operates on behalfofCDSSto assistrefugees andother eligible
21   populations in California.

22          5.       The Refugee ProgramsBureauadministers the RefugeeResettlement Program, the

23   purpose ofwhichis to assistrefugees andother eligible immigrants, suchas asylees, Cuban and

24   Haitian entrants. Special Immigrant Visa arrivals, and trafficking victims, to become employed
25   and self-sufficient as quickly as possible and to integrate successfully into their receiving

26   communities. Under the program, refugees and eligible individuals can receive refugee cash
27   assistanceand refugee medical assistanceduringtheir first eightmonths in the U. S., as well as a
28   broad range of social services intended to help refugees obtain employment, achieve economic
                                                        1

            DECL. OF M. MARCELA RU1Z ISO PLAINTIFFS' MOT. FOR PRELIMINARY INJUNCTION
                                              CaseNo. 3:19-cv-04975
      Case 4:19-cv-04975-PJH Document 18-2 Filed 08/26/19 Page 76 of 112



 1   self-sufficiency, and further their social integration. The refugee social services programs include

 2   programs for elder care, school impact services, youth mentoring programs, employment training

 3   and Englishlanguageacquisition services. Serviceproviders offer a range of support to eligible

 4   recipients to further their social integration, including counseling focusedon communication,

 5   stress management, and conflict resolution; employment case management; interpretation and

 5   translation; assistancewith citizenshipandnaturalization; and assistancein connecting with

 7   health careproviders.

 g             6.    The Refugee Programs Bureau also has oversight responsibility for the following

 9   programs: Trafficking Crime Victims AssistanceProgram, CaliforniaNewcomerEducationand

10   Well-Being, Refugee School Impact, Refugee Cash Assistance, Refugee Social Services/Targeted

11   Assistance, Services to Older Refugees, and Unaccompanied Refugee Minors Program. The

12   Unaccompanied Refugee Minors Program, Refugee School Impact Program and the California

13   NewcomerEducationand Well-BeingProgram are the three programs that exclusively serve

14   minors.

15             7.    The Immigration ServicesBureauadministers state funding for pro bono

16   immigration legal services and other services for immigrants. Since2014, Californiahas
17   appropriated $292 million to support legal and other supportive services for immigrants. The

Ig   Immigration Services Bureau awards funding to approximately 100 nonprofit legal services

19   providers throughoutthe State, who provide immigration legal services including educationand

20   outreach, training and technical assistance, and legal representation as well as other supportive
21   services.

22             8.    My duties as the Chiefofthe Immigration and Refugee Branch frequently require

23   that I interact with local partners, stakeholders, nonprofit organizations, public interest advocates,

24   counties, and other organizations which administer CDSS funding and programs. The programs
25   that I oversee serve vast numbers of immigrants. These individuals and organizations work

26   extensively with immigrants, who may or may not receive public social services funded by
27   CDSS.

28           9.      I am familiar with the federal rule, "Inadmissibility on Public Charge Grounds, " 84
                                                       2

               DECL. OF M. MARCELARUIZ ISO PLAINTIFFS'MOT. FOR.PRELIMINARYINJUNCTION
                                              CaseNo. 3:19-cv-04975
      Case 4:19-cv-04975-PJH Document 18-2 Filed 08/26/19 Page 77 of 112



 1   Fed. Reg. 41,292 (hereinafter "Rule") issued on August 14, 2019 by the Department of Homeland

 2   Security. I understand that the Rule redefines "public charge" for immigration purposes.

 3           10.     Since the Rule was announced in proposed form in October 2018 (Proposed Rule),

 4   I have received information from local partners and stakeholders concerning the fear and

 5   confusionthat innmigrants and immigrant families are experiencingwithregardsto applying for

 6   and use ofpublic benefits and the potential negative impact to immigration status. Through my

 7   conversations, I have been informed that immigrants are hesitant and afraid to apply for benefits

 g   or are thinking ofdisenrolling from public benefitsdue to their fear that it could detrimentally

 9   affecttheir immigration status, both nowandin the future.

10           11.    I have hadconversations with county administrators, who have informed me that

1^   counties have devoted additional administrative and fiscal resources to accurately educate and

12   inform immigrants ofthe impact ofthe Rule on their eligibility for andparticipation in public

13   benefits. I was informed that counties have hadto divert fiscal resources to develop andproduce

14   informational materials to explainthe status ofthe public chargepolicy, whichbenefits could

15   potentially trigger a public charge determination, public benefit eligibility, and the potential

15   impactsto immigration status or changesin status basedon the multiple versions ofthe Rule,
17   both official and unofficial, prior to the adoption ofthe Rule.

18           12.    The Department's overall understandingis that individualswhoare eligible for

19   public benefits have refusedthose benefits for fearthat receipt ofpublic benefitswould

2Q   detrimentally impact their immigration status or result in deportation. Basedon my observations

21   and work with immigrant services, I believe that misinformation, fear and anxiety associated with

22   the Rule has negatively impacted this vulnerable population for over a year.

23           13.    I am aware that nonprofit stakeholders have also diverted sparse resources and
24   fundingto provide guidanceand counselingregardingthe Rule that has initiatedand sustained

25   fear and a lack oftmst in both federal, state andlocal governments. These outcomes are in direct

26   conflict with CDSS's statutory mission to serve, aid, and protect needy children and adults and

27   have undennined the State's ability to effectively enroll andprovide needed benefits to eligible
28   individuals in the essential public service programs.
                                                        3

             DECL. OF M. MARCELA RUIZ ISO PLAINTIFFS' MOT. FOR PRELIMINARY INJUNCTION
                                              CaseNo. 3:19-cv-04975
     Case 4:19-cv-04975-PJH Document 18-2 Filed 08/26/19 Page 78 of 112



 1           14.     CDSS administers disaster services. I am aware of instances, prior to the issuance

 2   of the proposed and Rule, in which immigrants refused to access State and county programs

 3   during critical periods after a natural disaster due to fear that the application or receipt of benefits
 4   would detrimentally impact their immigration status or result in an enforcement action. Thus, the

 5   Rule only further validates distrust of federal, state and local government entities, which in turn

 6   prompts additional funding to properly inform applicants and recipients, who are legally eligible

 7   to receive public benefits, ofaccurate information andthe tme applicationofthe Rule.

 g           15.     I am awarethat the Rule expressly anticipated, consistent withmy personal

 9   infonnation and observation, that individuals, other than those individuals subject to public

10   chargedeterminations, will be deterred from applying for or disenrolling from availablepublic

11   benefitprograms for whichthey andtheir family members remain eligible underthe law. I refer

12   to this dynamic as the chilling effect. I am also aware that Department of Homeland Security

13   (DHS) states that these drops in enrollment may affect U. S. citizens, including U. S. citizen

14   children in mixed-immigrationstatus households.

15           16.    It is evident from the Rule and my experiencemanagingthe delivery ofservices to

16   immigrants, that immigrant families relying on public assistanceprograms will face muchmore

\7   complex and difficult decisions about which public programs and services they may safely apply

1g   for and receive without jeopardizing their present or future choices in changing or applying for
19   legal status for themselves or that ofa family member.

20           17.     The chilling effect of the Rule will detrimentally impact the immigration
21   populations served by CDSS, potentially resulting in increasing poverty across the State and
22   rolling backthe progress that hasbeenmadeto provide a safety net for the State's most

23   vulnerable populations, whichthese major federal and stateprograms have as their stated

24   purposes and goals.

25           18.    Confusionand fear regardingthe Rule may cause some individualsto be afraidto

26   legally sponsor a relative, regardless of whether they are covered by this Rule. The ability to

27   sponsor a family member is crucial to supporting and uniting immigrant families while supporting
28   an immigrant's well-being.
                                                        4

            DECL. OF M. MARCELA RUIZ ISO PLAINTIFFS' MOT. FOR PRELIMINARY INJUNCTION
                                              CaseNo. 3:19-cv-04975
     Case 4:19-cv-04975-PJH Document 18-2 Filed 08/26/19 Page 79 of 112



 1           19.    The Rule has also required the State ofCaliforniato redirect funding appropriated

 2   for legal service providers to instead focus on providing educationand outreachfor individuals

 3   who may be impacted by the Rule. Approximately $1. 2 million is now required to be dedicated

 4   to the development and delivery ofwebinar trainings, tools, education and messaging to educate

 5   and inform immigrant communities throughout California. An additional amount of

 6   approximately $200,000 will be grantedto legal serviceproviders to provide technical assistance

 7   to county workers regardingthe Rule. CDSSexpectsthat it will incur $2,000,0000 in

 8   immigrationandpublic benefitstraining resources neededto mitigate the anticipatedimpact and

 9   chilling effects ofthe Rule, as well as additional administrativecosts for oversight and

10   implementation. This estimate is basedon the specific investment allocatedto fundtraining,

11   information andlegal services for consumers, providers and government agencies.

12          I declare underpenalty of perjury under the laws ofthe State of Californiaandthe United

13   States of America that the foregoing is true and correct.

14

15           DATEDthis%^ dayofAugust,2019at ^OUT^f^^~C> ^ California.
16

17

18                                                               .
                                                                     MARCE ARU
                                                             Branch Chie
19                                                           Immigration an       gee Programs
                                                             Branchofthe CaliforniaDepartment of
20                                                           Social Services

21
22

23

24

25

26
27
28

            DECL. OF M. MARCELA RUIZ ISO PLAINTIFFS' MOT. FOR PRELIMINARY INJUNCTION
                                             CaseNo. 3:19-cv-04975
Case 4:19-cv-04975-PJH Document 18-2 Filed 08/26/19 Page 80 of 112




                       Tab 14
Case 4:19-cv-04975-PJH Document 18-2 Filed 08/26/19 Page 81 of 112
Case 4:19-cv-04975-PJH Document 18-2 Filed 08/26/19 Page 82 of 112
Case 4:19-cv-04975-PJH Document 18-2 Filed 08/26/19 Page 83 of 112
Case 4:19-cv-04975-PJH Document 18-2 Filed 08/26/19 Page 84 of 112
Case 4:19-cv-04975-PJH Document 18-2 Filed 08/26/19 Page 85 of 112
Case 4:19-cv-04975-PJH Document 18-2 Filed 08/26/19 Page 86 of 112
Case 4:19-cv-04975-PJH Document 18-2 Filed 08/26/19 Page 87 of 112
Case 4:19-cv-04975-PJH Document 18-2 Filed 08/26/19 Page 88 of 112
Case 4:19-cv-04975-PJH Document 18-2 Filed 08/26/19 Page 89 of 112
Case 4:19-cv-04975-PJH Document 18-2 Filed 08/26/19 Page 90 of 112
Case 4:19-cv-04975-PJH Document 18-2 Filed 08/26/19 Page 91 of 112
Case 4:19-cv-04975-PJH Document 18-2 Filed 08/26/19 Page 92 of 112
Case 4:19-cv-04975-PJH Document 18-2 Filed 08/26/19 Page 93 of 112
Case 4:19-cv-04975-PJH Document 18-2 Filed 08/26/19 Page 94 of 112




                       Tab 15
      Case 4:19-cv-04975-PJH Document 18-2 Filed 08/26/19 Page 95 of 112



 1
     XAVIER BECERRA
 2   Attorney General of California
     MICHAEL L. NEWMAN
 3   Senior Assistant Attorney General
     CHEROKEE D.M. MELTON
 4   Supervising Deputy Attorney General
     JENNIFER C. BONILLA
 5   LISA CISNEROS
     JULIA HARUMI MASS
 6   ANITA GARCIA VELASCO
     BRENDA AYON VERDUZCO
 7   ANNA RICH, State Bar No. 230195
     Deputy Attorneys General
 8      1515 Clay Street, 20th Floor
        P.O. Box 70550
 9      Oakland, CA 94612-0550
        Telephone: 510-879-0296
10      Fax: 510-622-2270
        E-mail: Anna.Rich@doj.ca.gov
11    Attorneys for Plaintiff State of California, by and
      through Attorney General Xavier Becerra
12

13                             IN THE UNITED STATES DISTRICT COURT

14                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

15

16

17    STATE OF CALIFORNIA, DISTRICT OF                      CASE NO. 3:19-cv-04975
      COLUMBIA, STATE OF MAINE,
18    COMMONWEALTH OF                                       DECLARATION OF JENNIFER
                                                            HERNANDEZ IN SUPPORT OF
      PENNSYLVANIA and STATE OF                             PLAINTIFFS’ MOTION FOR A
19    OREGON,                                               PRELIMINARY INJUNCTION
20
                                             Plaintiffs, Administrative Procedure Act Case
21
                     V.
22
     U.S. DEPARTMENT OF HOMELAND
23   SECURITY; KEVIN MCALEENAN, in his
     official capacity as Acting Secretary of
24   Homeland Security; U.S. CITIZENSHIP AND
     IMMIGRATION SERVICES; and KENNETH
25
     T. CUCCINELLI, in his official capacity as
26   Acting Director of U.S. Citizenship and
     Immigration Services,
27
                                           Defendants.
28

           DECL. OF JENNIFER HERNANDEZ ISO PLAINTIFFS’ MOT. FOR PRELIMINARY INJUNCTION
                                        Case No. 3:19-cv-04975
     Case 4:19-cv-04975-PJH Document 18-2 Filed 08/26/19 Page 96 of 112



 1          I, Jennifer Hernandez, declare as follows:

 2          1.   I am an Associate Secretary for the California Labor and Workforce Development

 3   Agency (LWDA or Agency). I have held this position since 2015. Prior to the position I hold

 4   now, I served as Western Regional Director for the American Federation of Labor, Congress of

 5   Industrial Organizations. Prior to that role, I worked for various non-profit organizations and

 6   labor unions where I worked with immigrant and other vulnerable populations. Through this

 7   professional experience, and by working directly with communities to advocate on and implement

 8   policies related to low-wage workers, immigrants and underserved communities, I have gained

 9   first-hand knowledge regarding effective education, outreach and provision of services to these

10   communities.

11   OVERVIEW OF LWDA AND EDD

12          2.   Created in 2002 to coordinate workforce programs across California, the LWDA is a

13   state executive branch agency charged with protecting and improving the well-being of

14   California’s current and future workforce.

15          3.   As Associate Secretary for the LWDA, I am knowledgeable regarding the Agency’s

16   structure, including the departments that operate under its oversight, in particular the Employment

17   Development Department (EDD). I work across multiple departments under the LWDA,

18   including the EDD, and with other agencies, to boost collaborations and leverage programs to

19   better serve immigrants and English Language Learners (ELLs) in California.

20          4.   EDD’s mission is to enhance California’s economic growth and prosperity by

21   collaboratively delivering services to meet the evolving needs of employers, workers, and job

22   seekers. EDD provides a variety of services to Californians, including connecting Californian job

23   seekers with employment opportunities; administering federally funded programs for adults,

24   dislocated workers, and youth under the Workforce Innovation and Opportunity Act (WIOA) of

25   2014; assisting disadvantaged individuals in becoming self-sufficient; helping unemployed,

26   disabled and other workers through our state’s Unemployment Insurance (UI), Paid Family Leave

27   (PFL) and State Disability Insurance (SDI) programs; and supporting California employers with

28   their labor needs.
                                                      1
         DECL. OF JENNIFER HERNANDEZ IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
                                       Case No. 3:19-cv-04975
     Case 4:19-cv-04975-PJH Document 18-2 Filed 08/26/19 Page 97 of 112



 1          5.   The Workforce Services Branch within EDD provides publicly funded employment

 2   services. Many of these services are federally funded through the Wagner-Peyser Act, in Title III

 3   of WIOA.

 4          6.   WIOA is the primary federal investment in workforce services for all populations,

 5   including immigrants and refugees. Accordingly, WIOA is a major source of support for a

 6   comprehensive range of workforce development activities through statewide and local

 7   partnerships and organizations.

 8          7.   WIOA services benefit job seekers through the provision of advice, guidance, and

 9   assistance with career planning, access to labor market statistics information, and opportunities

10   for skills upgrade through education and training. Participating youth receive assistance with

11   completion of a high school diploma or its equivalent, as well as leadership development

12   opportunities, including paid or unpaid work experience. Through education and job training

13   services, adults and youth have greater potential for higher wages and increased self-sufficiency.

14   Employers benefit from WIOA services because job-seekers are trained to meet their local labor

15   needs, existing employees receive trainings and upgrade their skills, and layoff aversion and rapid

16   response employment and training services are available for dislocated workers.

17          8.   Workforce development services are generally provided via America's Job Centers of

18   California (AJCC) sites based in local communities. In California, there are over 200 AJCC sites.

19   The AJCC sites provide critical services to job seekers and employers, laid-off workers, youth,

20   incumbent workers, new entrants to the workforce, veterans, and persons with disabilities. These

21   activities range from self-assisted access to employment-related information, as well as job

22   referrals, employment search workshops, placement services, and job skills training programs.

23          9.   Overall, these services are aimed at promoting and increasing employment, job

24   retention, earnings, and occupational skills of participants, helping to meet labor force needs, and,

25   in turn, supporting California’s economy.

26   //

27   //

28   //
                                                      2
          DECL. OF JENNIFER HERNANDEZ IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
                                        Case No. 3:19-cv-04975
     Case 4:19-cv-04975-PJH Document 18-2 Filed 08/26/19 Page 98 of 112


     IMPROVING WORKFORCE DEVELOPMENT SERVICES FOR ELLS AND IMMIGRANTS
 1
             10. One of my primary responsibilities as Associate Secretary has been to implement
 2
     policies and programs to better serve ELLs, many of whom are immigrants.
 3
             11. LWDA and EDD have implemented policies and practices to support access of ELLs
 4
     and immigrants to services and benefits through the EDD workforce system.
 5
             12. California’s EDD programs serve eligible ELLs consistent with state and federal law.
 6
     EDD views its programs serving ELLs as a critical means of providing hard to reach populations,
 7
     including immigrant populations, with the skills necessary to achieve self-sufficiency.
 8
             13. Section 188 of WIOA incorporates Title VI and Title VII of the Civil Rights Act of
 9
     1964 and other federal and state nondiscrimination statutes and regulations. These provisions
10
     require all EDD programs to refrain from discrimination against otherwise eligible individuals on
11
     the basis of national origin or limited English proficiency. EDD promulgated Directive WSD17-
12
     01 (August 1, 2017) to establish nondiscrimination and equal opportunity procedures to comply
13
     with these laws. EDD has also instituted training for compliance with the United States
14
     Department of Labor’s Training and Employment Guidance Letter WIOA No. 19-16, Operating
15
     Guidance for Workforce Innovation and Opportunity Act, TEGL 19-16.
16
             14. In California, EDD workforce programs historically have been underutilized by
17
     ELLs.
18
             15. To address this, EDD has supported initiatives to ensure that its programs are
19
     accessible to ELLs and immigrants. Along with greater collaboration with community-based
20
     organizations, EDD and LWDA have trained staff and engaged community partners to increase
21
     access to workforce services to ELLs, including immigrant communities, and thereby support
22
     their economic advancement and self-sufficiency.
23
             16. To prepare and implement these trainings, EDD and LWDA have invested staff time
24
     and resources, including working with community groups and national non-profit organizations
25
     with expertise in serving immigrants.
26
             17. EDD’s Monitor Advocate Office is responsible for ensuring that equitable
27
     employment services are available to all job seekers, with a special focus on farmworkers.
28
                                                     3
         DECL. OF JENNIFER HERNANDEZ IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
                                       Case No. 3:19-cv-04975
     Case 4:19-cv-04975-PJH Document 18-2 Filed 08/26/19 Page 99 of 112



 1   Because there are particular challenges associated with reaching migrant and seasonal

 2   farmworkers, most of whom are immigrants, the Monitor Advocate Office’s Migrant and

 3   Seasonal Farmworker Outreach Program is the Agency’s primary outreach effort to provide

 4   information and education to the farmworker population about how to access employment

 5   services and their rights under applicable laws.

 6          18. EDD has approximately 57 primary and alternate outreach workers. These workers

 7   contact migrant and seasonal farmworkers, community-based organizations, and employers on a

 8   daily basis to promote the outreach program. The Office’s work supporting these farmworkers

 9   relies on collaboration with external and internal stakeholders, as well as EDD outreach workers.

10   Partners include state and federal agencies, community-based organizations, the National

11   Farmworker Jobs Program (NFJP) providers, employers, and AJCCs.

12          19. One of my primary responsibilities as Associate Secretary has been the development

13   and implementation of the English Language Learner Navigator Pilot Program (“Pilot Program”).

14   This initiative led by the Agency has directly engaged with front line providers of services, non-

15   profit organizations, and other partners that serve immigrants and ELLs, in order to increase their

16   access to employment, job training, and other supportive services. The Pilot Program serves

17   ELLs with education levels at or lower than high school levels and cultural barriers to

18   participation in general workforce services.

19          20. In 2017, EDD and LWDA invested approximately $3 million to establish the Pilot

20   Program.

21          21. Through the Pilot Program, participants have been provided with a wide range of

22   support functions that have led to program and participant success. Pilot Program participants in

23   some instances have achieved more positive results than state and local populations participating

24   in traditional workforce programs, including higher measurable gains in skills, as reflected in

25   educational functioning levels, secondary transcripts and report cards, and skills progression.

26   Many Pilot Program participants also achieved their high school diploma/equivalency and

27   occupational certification credentials at higher rates. In their employment following exit from the

28   Pilot Program, participants performed comparably with the general population of workforce
                                                   4
         DECL. OF JENNIFER HERNANDEZ IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
                                       Case No. 3:19-cv-04975
     Case 4:19-cv-04975-PJH Document 18-2 Filed 08/26/19 Page 100 of 112



 1   program participants. Given the success of this program, a second round of funding was awarded

 2   in 2019, totaling approximately $1.7 million.

 3   FINAL RULE

 4          22. I am aware that on August 14, 2019, the Department of Homeland Security (DHS)

 5   issued a final rule entitled “Inadmissibility on Public Charge Grounds,” 84 Fed. Reg. 41,292

 6   (hereinafter “Rule” or “Public Charge Rule”). It is my understanding that under the Rule, a new

 7   definition of “public benefit” expands the list of enumerated benefits that immigration officers

 8   can consider as part of a public charge determination to deny an individual’s admission to the

 9   United States. The list includes a number of noncash benefit programs targeting the health,

10   nutrition, and housing needs of people. The Rule also makes incomes below 125% of the Federal

11   Poverty Guidelines a heavily weighted, negative factor in public charge admissibility

12   determinations.

13          23. I understand that EDD’s workforce development services, including job training and

14   other employment services made available through WIOA, are not included under the Rule’s

15   “public benefits” definition. I also understand that payments through our UI, PFL, and SDI

16   programs are not within the Rule’s list of enumerated public benefits.

17          24. While the Rule does not include EDD programs and services, I am deeply concerned

18   that the Rule will nonetheless have a negative chilling effect by deterring immigrants from

19   utilizing the workforce development and insurance programs that are available through EDD to

20   support them in times of need. The reasons for my concerns are described further below.

21          25. During the course of my work providing direction to EDD programs, I meet and

22   engage regularly with stakeholder groups, including community-based organizations and

23   advocates who interface directly with EDD program participants. Through this stakeholder

24   engagement, I receive feedback regarding a variety of matters related to EDD programing, and I

25   have received reports concerning the Rule and its impacts on immigrant communities.

26   //

27   //

28   //
                                                      5
          DECL. OF JENNIFER HERNANDEZ IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
                                        Case No. 3:19-cv-04975
     Case 4:19-cv-04975-PJH Document 18-2 Filed 08/26/19 Page 101 of 112



 1          26. The reports raised concerns that immigrants are becoming increasingly confused and

 2   fearful regarding the use of public benefits and participation in government programs due to

 3   changes to the public charge rule. Stakeholders have informed me that immigrant community

 4   members with whom they work/serve, have inquired about the impact of the rule given their

 5   personal situation, or have expressed hesitation about enrolling in government programs for

 6   which they are eligible due to fear regarding the immigration consequences to themselves and

 7   their families if they access government services or benefits in general. AJCC sites and

 8   community-based organizations have asked for guidance and support to reduce fear and

 9   confusion among immigrants regarding the public charge rule.

10          27. To further understand the issues related to public charge, I have also read related

11   media articles and academic studies and analyses. This information has reinforced the concerns

12   raised by stakeholders.

13          28. Based on the foregoing, I have serious concerns that the dramatic expansion of the

14   public charge definition, and the stark consequences associated with losing legal status or being

15   denied legal permanent residency, will prompt some immigrants to avoid government-provided

16   services, support and benefits generally – particularly if they lack accurate information about the

17   Rule and their fear of accessing services is based on misinformation. From an EDD service

18   delivery perspective, I am concerned that some immigrants may forgo use of EDD services and

19   benefits for which they remain eligible and avoid AJCCs altogether because the sites are

20   government-run or supported. This could result in decreased enrollment in EDD programs and

21   services.

22          29. One of the largest immigrant populations that EDD serves is farmworkers. The 2018

23   National Agricultural Worker Survey showed that 60% of farmworkers nationally had less than a

24   9th grade education, and the average level of education was 8th grade. The report also found that a

25   majority of farmworkers speak Spanish, and that 30 percent could not speak English at all, while

26   41 percent spoke “a little” English. These language and literacy barriers present significant

27   challenges related to implementation of public education regarding the Rule.

28   //
                                                      6
          DECL. OF JENNIFER HERNANDEZ IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
                                        Case No. 3:19-cv-04975
     Case 4:19-cv-04975-PJH Document 18-2 Filed 08/26/19 Page 102 of 112



 1           30. Finally, EDD programs help build bridges to self-sufficiency. In light of my

 2   experiences, I view the Rule as threatening to undermine the goal of self-sufficiency if it deters

 3   immigrant participation in workforce services and training that increase individuals’

 4   employability, that educate workers about their rights, and that contribute to the development of

 5   critical vocational skills.

 6           31. As described above, EDD has engaged in vital efforts to connect immigrant

 7   communities with workforce development services and training. A chilling effect caused by the

 8   Rule would undercut EDD and LWDA’s investments of staff time and resources over multiple

 9   years to connect immigrants with services.

10           32. EDD will need to invest resources to develop and implement new and accessible

11   public education campaigns and materials to combat misinformation, improve public knowledge,

12   and train staff who communicate information and provide services to the public – all of which the

13   Agency views as necessary measures in order to reduce confusion and fear in the wake of the

14   Rule.

15           33. Furthermore, EDD promotes referrals and co-enrollment to other programs at AJCC

16   sites, increasing the need for staff who are knowledgeable about the Rule. Staff at AJCC sites

17   may assess an individual’s eligibility for Medi-Cal and CalFresh programs. Medi-Cal and

18   CalFresh are included in the new expanded definition of a public charge, but employment and

19   training services, and unemployment and family leave insurance payments are not. Yet

20   information about and access to all of these support programs are often facilitated through the

21   same AJCC sites, particularly where offices are co-located. Thus, because confusion about the

22   impact of the Rule may be particularly likely among participants at AJCC sites, the need for

23   training and technical assistance for AJCC site staff is expected to be critical.

24           34. LWDA and EDD are evaluating training options to address the Rule, counteract

25   misinformation and mitigate the anticipated chilling effect in the communities we serve.

26           35. Our approach would likely involve developing and implementing training for

27   employees, including front line staff and supervisors, with a focus on AJCC sites. EDD and

28   LWDA would need to invest time to prepare the appropriate trainings for different categories of
                                                  7
         DECL. OF JENNIFER HERNANDEZ IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
                                       Case No. 3:19-cv-04975
     Case 4:19-cv-04975-PJH Document 18-2 Filed 08/26/19 Page 103 of 112


 1   staff who fill specific functions related to the provision of our services and benefits. The

 2   implementation of training could not take a “cookie cutter” approach.

 3          I declare under penalty of perjury that the foregoing is true and correct and of my own

 4   personal knowledge. Executed on August 23, 2019, in Sacramento, California.

 5
                                                                         /
 6
                                                      Jennifer Hernandez
 7                                                    Associate Secretary
                                                      Labor Workforce Development Agency
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                       8
         DECL. OF JENNIFER HERNANDEZ IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
                                       Case No. 3: !9-cv-04975
Case 4:19-cv-04975-PJH Document 18-2 Filed 08/26/19 Page 104 of 112




                        Tab 16
Case 4:19-cv-04975-PJH Document 18-2 Filed 08/26/19 Page 105 of 112
Case 4:19-cv-04975-PJH Document 18-2 Filed 08/26/19 Page 106 of 112
Case 4:19-cv-04975-PJH Document 18-2 Filed 08/26/19 Page 107 of 112
Case 4:19-cv-04975-PJH Document 18-2 Filed 08/26/19 Page 108 of 112
Case 4:19-cv-04975-PJH Document 18-2 Filed 08/26/19 Page 109 of 112
Case 4:19-cv-04975-PJH Document 18-2 Filed 08/26/19 Page 110 of 112
Case 4:19-cv-04975-PJH Document 18-2 Filed 08/26/19 Page 111 of 112
Case 4:19-cv-04975-PJH Document 18-2 Filed 08/26/19 Page 112 of 112




                      26
